Exhibit 10.1 

 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS

AND SECURITY AGREEMENT AND FIXTURE FILING

 

(COLLATERAL INCLUDES FIXTURES)

 

 

TS TALISON ROW, LLC, a Delaware limited liability company,

 

Grantor and Mortgagor

 

to

 

NEW YORK LIFE INSURANCE COMPANY,

Mortgagee

 

 

Dated as of: August 26, 2013

 



Premises:  Talison Row Apartments   480 Seven Farms Drive, City of Charleston,
Berkeley County, SC 29492



 

 

THIS MORTGAGE COVERS GOODS WHICH ARE OR ARE TO BECOME FIXTURES, IS EFFECTIVE AS
A FINANCING STATEMENT FILED AS A FIXTURE FILING AND IS TO BE FILED IN THE REAL
ESTATE RECORDS.

 

TO THE EXTENT PROVIDED IN THE NOTE, INTEREST OR DISCOUNT WILL BE DEFERRED,
ACCRUED OR CAPITALIZED.

 

Drafted by Hardin G. Halsey and James Wilson:

 

Womble Carlyle Sandridge & Rice, LLP

One West Fourth Street

Winston-Salem, NC 27101

Attn: Hardin G. Halsey, Esq.

 

 

 

 

TABLE OF CONTENTS

 



MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT
          AND FIXTURE FILING 1     GRANTING CLAUSES 1     DEFINITIONS AND
INTERPRETATION 5       ARTICLE I COVENANTS AND AGREEMENTS 10 1.01 Payment,
Performance and Security 10 1.02 Payment of Taxes, Assessments, etc. 10   A.
Impositions 10   B. Installments 11   C. Receipts 11   D. Evidence of Payment 11
  E. Payment by Mortgagee 11   F. Change in Law 11   G. Joint Assessment 12   H.
Permitted Contests 12   I. No Lease Default 12 1.03 Insurance. 13   A. All Risk
Coverage 13   B. Additional Coverage 13   C. Separate Insurance 14   D.
Insurers; Policies 14   E. Mortgagee's Right to Secure Coverage 14   F. Damage
or Destruction 15   G. Transfer of Interest in Policies 15   H. Grantor's Use of
Proceeds 16 1.04 Escrow Payments 18 1.05 Care and Use of the Premises 18   A.
Maintenance and Repairs 18   B. Standard of Repairs 18   C. Removal of Equipment
19

 



i

 

 

 

  D. Compliance With Laws and Insurance 19   E. Hazardous Materials 19   F.
Compliance With Instruments of Record 21   G. Alteration of Secured Property 22
  H.  Parking 22   I. Entry on Secured Property 22   J. No Consent to
Alterations or Repairs 22   K. Preservation of Lien; Mechanic's Liens 22   L.
Use of Secured Property by Grantor 23   M. Use of Secured Property by Public 23
  N.  Management 23   O. Permitted Contests 23 1.06 Financial Information 23  
A. Financial Statements 23   B. Right to Inspect Books and Records 24 1.07
Condemnation 24   A. Mortgagee's Right to Participate in Proceedings 24   B.
Application of Condemnation Award 25   C. Reimbursement of Costs 26   D.
Existing Obligations 26 1.08 Leases 26   A. Performance of Lessor's Covenants 26
  B. Notice of Default 27   C. Representations Regarding Leases 27   D.
Covenants Regarding Leases 27   E. Application of Rents 28   F. Indemnity
Against Unapproved Lease Modifications and Amendment  29 1.09 Assignment of
Leases, Rents, Income, Profits and Cash Collateral. 29   A. Assignment;
Discharge of Obligations 29   B. Entry Onto Secured Property; Lease of Secured
Property 30   C. License to Manage Secured Property 30   D. Delivery of
Assignments 30   E. Indemnity 30 1.10. Further Assurances  30   A. General;
Appointment of Attorney-in-Fact 30

 



ii

 

 

 

  B. Statement Regarding Obligations 31   C. Additional Security Instruments 31
  D. Security Agreement 31   E. Preservation of Grantor's Existence 33   F.
Further Indemnities 33   G. Absence of Insurance 33 1.11 Prohibition on
Transfers, Liens or Further Encumbrances 34   A. Continuing Ownership and
Management 34   B. Prohibition on Transfers, Liens or Further Encumbrances 34  
C. Acceleration of Obligations 35 1.12 Expenses 35       ARTICLE II
REPRESENTATIONS AND WARRANTIES  36 2.01 Warranty of Title 36 2.02 Ownership Of
Additional or Replacement Improvements and Personal Property 36 2.03 No Pending
Material Litigation or Proceeding; No Hazardous Materials 36   A. Proceedings
Affecting Grantor 36   B. Proceedings Affecting Secured Property 36   C. No
Hazardous Material 37   D. No Litigation Regarding Hazardous Material 37 2.04
Valid Organization, Good Standing and Qualification of Grantor; Other
Organizational Information 37 2.05 Authorization; No Legal Restrictions on
Performance 38 2.06 Compliance With Laws 39 2.07 Tax Status 39 2.08 Absence of
Foreign or Enemy Status; Absence of Blocked Persons; Foreign Corrupt Practices
Act 39 2.09 Federal Reserve Board Regulations 39 2.10 Investment Company Act and
Public Utility Holding Company Act 40 2.11 Exempt Status of Transactions Under
Securities Act and Representations Relating Thereto 40 2.12 ERISA 40      
ARTICLE III  DEFAULTS  40 3.01 Events of Default 41

 



iii

 

 

 

      ARTICLE IV   REMEDIES  42 4.01 Acceleration, Foreclosure, etc 42   A.   43
  B. Partial Foreclosure 43   C. Entry 43   D. Collection of Rents, etc 44   E.
Receivership 44   F. Specific Performance 44   G. Recovery of Sums Required To
Be Paid 44   H. Other Remedies 45   I. State Specific Remedies 45 4.02 No
Election of Remedies 45 4.03 Mortgagee's Right to Release, etc 45 4.04
Mortgagee's Right to Remedy Defaults, etc 45 4.05 Waivers 46 4.06 Prepayment 46
      ARTICLE V MISCELLANEOUS 47 5.01 Non-Waiver 47 5.02 Sole Discretion of
Mortgagee 48 5.03 Legal Tender 48 5.04 No Merger or Termination 48 5.05
Discontinuance of Actions 49 5.06 Headings 49 5.07 Notice to Parties 49 5.08
Successors and Assigns Included In Parties 50 5.09 Changes and Modifications 50
5.10 Applicable Law 50 5.11 Invalid Provisions to Affect No Others 50 5.12 Usury
Savings Clause 50 5.13 No Statute of Limitations 50 5.14 Late Charges 50 5.15
Waiver of Jury Trial 51 5.16 Continuing Effectiveness 51 5.17 Time of Essence 51
5.18 Non-Recourse 51

 



iv

 

 

 

5.19 Non-Business Days 54 5.20 Single Purpose Entity 54       ARTICLE VI SPECIAL
STATE PROVISIONS 59 6.01   Maturity Date 59 6.02   Attorneys’ Fees 59 6.03  
Interest Before and After Judgment 60 6.04   Foreclosure 60 6.05   Environmental
Laws 61 6.06   Notice of Acceleration 61 6.07   Future Advances 61 6.08  
Mortgage as Financing Statement 61 6.09   Security Agreement 62 6.10  
Instrument Under Seal 62

  

v

 

 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS
AND SECURITY AGREEMENT AND FIXTURE FILING

 

(Collateral Includes Fixtures)

 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT AND FIXTURE
FILING ("Mortgage"), dated as of the date set forth on the cover page hereof,
from TS TALISON ROW, LLC ("Grantor” or “Mortgagor"), a Delaware limited
liability company, having an office at 19950 West Country Club Drive, Suite 800,
Aventura, Florida 33180, Attn: Bert Lopez, to NEW YORK LIFE INSURANCE COMPANY
("Mortgagee"), a New York mutual insurance company, having an office at 51
Madison Avenue, New York, New York 10010-1603.

 

Grantor has executed and delivered to Mortgagee a Promissory Note (the
promissory note, together with all extensions, renewals or modifications
thereof, being hereinafter collectively called the "Note"), dated as of even
date herewith, payable to the order of Mortgagee in the original principal sum
of Thirty-Three Million Six Hundred Thirty-Five Thousand and No/100 Dollars
($33,635,000.00), lawful money of the United States of America. The Note is
secured by this Mortgage and the terms, covenants and conditions of the Note are
hereby incorporated herein and made a part hereof.

 

In consideration of the sum of Ten Dollars ($10.00) paid and other good and
lawful consideration, the receipt and sufficiency of which are hereby
acknowledged and in order to secure the Obligations (as hereinafter defined),
Grantor hereby irrevocably mortgages, grants, bargains, sells, assigns,
transfers, conveys hypothecates, remises, aliens, releases, warrants and
confirms to Mortgagee, its successors and assigns, forever, with right of entry
and possession, the following property and rights, whether now owned or held or
hereafter acquired and Grantor further grants to Mortgagee a security interest
in the following property:

 

GRANTING CLAUSE ONE

 

All that tract or parcel of land ("Land") more particularly described in Exhibit
A hereto.

 

GRANTING CLAUSE TWO

 

All buildings, structures and improvements (collectively, "Improvements") now or
hereafter located on the Land, including, but not limited to, all machinery,
apparatus, equipment and fixtures attached to, or used or procured for use in
connection with the operation or maintenance of, any Improvement, all
refrigerators, shades, awnings, venetian blinds, screens, screen doors, storm
doors, storm windows, stoves, ranges, dishwashers, curtain fixtures, partitions,
attached floor coverings and fixtures, apparatus, equipment or articles used to
supply sprinkler protection and waste removal, laundry equipment, furniture,
furnishings, appliances, office equipment, elevators, escalators, tanks,
dynamos, motors, generators, switchboards, communication equipment, electrical
equipment, television and radio systems, heating, plumbing, lifting and
ventilating apparatus, air-cooling and air conditioning apparatus, gas and
electric fixtures, fittings and machinery and all other personal property and
equipment of every kind and description, excluding trade fixtures and personal
property of any Lessee (as hereinafter defined), unless such trade fixtures or
personal property become the property of Grantor upon expiration or termination
of the term of the Lease in question, and all accessions, renewals and
replacements thereof and all articles in substitution therefor. Whether or not
any of the foregoing are attached to the Land or any of the Improvements in any
manner, all such items shall be deemed to be fixtures, part of the real estate
and security for the Obligations. The Land and Improvements are herein
collectively called "Premises". To the extent any of the Improvements are not
deemed real estate under the laws of the State, they shall be deemed personal
property and this grant shall include all of Grantor's right, title and interest
in, under and to such personal property and all other personal property now or
hereafter attached to or located upon the Premises or used or useable in the
management, maintenance or operation of the Improvements or the activities
conducted on the Premises, including, but not limited to, all computer hardware
and software, but excluding trade fixtures and personal property of any Lessee,
unless such personal property becomes the property of Grantor upon expiration or
termination of the Lease in question, and all accessions, renewals and
replacements thereof and all articles in substitution therefor (collectively,
“Personal Property”).

 



1

 

 

 

GRANTING CLAUSE THREE

 

All now or hereafter existing easements and rights-of-way and all right, title
and interest of Grantor, in and to any land lying within the right-of-way of any
street, opened or proposed, adjoining the Premises, any and all sidewalks,
alleys and strips and gores of land, streets, ways, passages, sewer rights,
waters, water courses, water rights and powers, estates, rights, titles,
interests, privileges, liberties, tenements, hereditaments, air rights,
development rights, covenants, conditions, restrictions, credits and
appurtenances of any nature whatsoever, in any way belonging, relating or
pertaining to, or above or below the Premises, whether now or hereafter
existing.

 

 

GRANTING CLAUSE FOUR

 

All intangible rights, interests and properties of Grantor relating to the
Premises or any part thereof, and necessary or desirable for the continued
ownership, use, operation, leasing or management thereof, whether now or
hereafter existing, including, but not limited to, any trademarks, servicemarks,
logos or trade names relating to the Premises or by which the Premises or any
part thereof may be known and any other franchises or other agreements relating
to services in connection with the use, occupancy, or maintenance of the
Premises, instruments, actions or rights in action and all intangible property
and rights relating to the Premises.

 

GRANTING CLAUSE FIVE

 

All accounts receivable, insurance policies, contract rights, interests, rights
under all oil, gas and mineral leases and agreements and all benefits arising
therefrom, and all other claims, both at law and in equity, relating to the
Premises, which Grantor now has or may hereafter acquire.

 



2

 

 

 

GRANTING CLAUSE SIX

 

All estate, interest, right, title and other claim or demand which Grantor now
has or may hereafter acquire in any and all awards or payments relating to the
taking by eminent domain, or by any proceeding or purchase in lieu thereof, of
the whole or any part of the Premises, including, but not limited to, all awards
resulting from a change of grade of any street and awards for severance damages,
together, in all cases, with all interest thereon.

 

GRANTING CLAUSE SEVEN

 

All proceeds of, and any unearned premiums on, insurance policies covering all
or any part of the Premises, including, but not limited to, the right to receive
and apply the proceeds of all insurance or judgments related to the Premises, or
settlements made in lieu thereof.

 

GRANTING CLAUSE EIGHT

 

All estate, interest, right, title and other claim or demand which Grantor now
has or may hereafter acquire against anyone with respect to any damage to all or
any part of the Premises, including, but not limited to, damage arising or
resulting from any defect in or with respect to the design or construction of
all or any part of the Improvements.

 

GRANTING CLAUSE NINE

 

All deposits or other security or advance payments, including, but not limited
to, rental payments, made by or on behalf of Grantor to others in connection
with the Obligations or the ownership or operation of all or any part of the
Premises, including, but not limited to, any such deposits or payments made with
respect to (a) Impositions (as hereinafter defined),(b) insurance policies, (c)
utility service, (d) cleaning, maintenance, repair or similar services, (e)
refuse removal or sewer service, (f) rental of equipment, if any, used by or on
behalf of Grantor, and (g) parking or similar services or rights.

 

GRANTING CLAUSE TEN

 

All remainders, reversions or other estates in the Premises or any part thereof.

 

GRANTING CLAUSE ELEVEN

 

All management contracts, permits, certificates, licenses, approvals, contracts,
entitlements and authorizations, however characterized, now or hereafter issued
or in any way furnished for the acquisition, construction, development,
operation and/or use of the Land, the Improvements or the Leases, including, but
not limited to, building permits, environmental certificates, licenses,
certificates of operation or occupancy, warranties and guaranties, except, in
each case, to the extent that such mortgage, grant, assignment, transfer or
pledge is restricted by the terms of such management contract, permit,
certificate, license, approval, contract, entitlement or authorization and such
restriction is enforceable under applicable law.

 



3

 

 

 

GRANTING CLAUSE TWELVE

 

All right, title and interest of Grantor in and to (1) all Leases and all other
tenancies, occupancies, subleases, franchises and concessions of the Land or
Improvements or which in any way affect the use or occupancy of all or any part
of the Land or Improvements, and any other agreements affecting the use and
occupancy of all or any part of the Land or Improvements, in each case, whether
now or hereafter existing, and all right, title and interest of Grantor
thereunder, including all rights to all security or other deposits, (2) all
guarantees of the obligations of any lessee, licensee or other similar party
under any of the foregoing, whether now or hereafter existing, and (3) the
Rents, regardless of whether the Rents accrue before or after foreclosure or
during the full period of redemption.

 

GRANTING CLAUSE THIRTEEN

 

All right, title and interest of Grantor in and to all options to purchase the
Premises or any portion thereof or interest therein or in and to any greater
estate in the Premises owned or hereafter acquired by Grantor and the right to
exercise the benefits of any options or rights of first refusal, to give
consents and to receive monies payable to Grantor thereunder and in connection
therewith.

 

GRANTING CLAUSE FOURTEEN

 

All right, title and interest of Grantor in and to all easements, roads,
streets, ways, sidewalks, alleys, passages, sewer rights, other utility rights,
encroachment rights, and all estates, rights, titles, interests, privileges,
liberties, tenements, hereditaments, air rights, and appurtenances of any nature
whatsoever, in any way belonging, relating or pertaining to, or arising under
easement agreements, declarations, reciprocal easement agreements or other
instruments, benefitting the Land or Improvements whether now or hereafter
existing.

 

GRANTING CLAUSE FIFTEEN

 

All proceeds, products, replacements, additions, substitutions, renewals and
accessions of any of the foregoing, including, but not limited to, personal
property acquired with cash proceeds.

 

WITH RESPECT to any portion of the Secured Property (as hereinafter defined)
which is not real estate under the laws of the State in which the Secured
Property is located, Grantor hereby grants a security interest in the same to
Mortgagee for the purposes set forth hereunder.

 

TO HAVE AND TO HOLD the above granted and described Secured Property and all
parts thereof unto Mortgagee, its successors and assigns to its own proper use
and benefit forever, subject, however, to the terms and conditions herein.

 



4

 

 

 

This Mortgage is granted to secure the payment and performance to Mortgagee of
the Obligations at the time and in the manner provided for its payment and
performance in the Note, this Mortgage and in the other Obligations;

 

PROVIDED, HOWEVER, these presents are upon the express condition, that if
Grantor shall well and truly pay and perform to Mortgagee the Obligations at the
time and in the manner provided in the Note, this Mortgage and in the other
Obligations and shall well and truly abide by and comply with each and every
covenant and condition set forth herein, in the Note, the Obligations and in the
other Loan Instruments, then this Mortgage shall be released and cancelled of
record;

 

DEFINITIONS AND INTERPRETATION

 

As used in this Mortgage, the following terms shall have the meanings specified
below:

 

"Assignment" shall mean the Assignment of Leases, Rents, Income and Cash
Collateral, dated as of the date hereof, from Grantor, as assignor, to
Mortgagee, as assignee.

 

"Code" shall mean the Uniform Commercial Code of the State.

 

"Condemnation Proceedings" shall have the meaning set forth in Section 1.07A.

 

"Debt Coverage Ratio" shall mean, for any period, a fraction, the numerator of
which shall equal the projected net operating income of the Secured Property for
such period less a replacement reserve amount equal to $250.00 per unit per
year, and the denominator of which shall equal the aggregate of the principal
and interest for such period utilizing a thirty (30) year amortization schedule.
Such calculation shall be as determined by Mortgagee.

 

“Environmental Claim” shall mean any asserted claim or demand, of any kind or
nature, by any Person, for any actual or alleged Environmental Damage, whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute, ordinance or regulation, common law or otherwise.

 

"Environmental Damage" shall mean any and all claims, judgments, damages
(including consequential and punitive damages), losses, penalties, interest,
fines, liabilities (including strict liability), obligations, responsibilities,
encumbrances, liens, costs and expenses, of whatever kind or nature, contingent
or otherwise, matured or unmatured, foreseeable or unforeseeable, including
attorneys’, experts’ and consultants’ fees and disbursements, including:

 

(a)those relating to any investigation, defense or settlement of any claim,
suit, administrative proceeding or investigation of any kind or any directive of
any Governmental Agency (as hereinafter defined);

 



5

 

 

 

(b)those relating to damages for personal injury, or injury to property
including natural resources, occurring in, on, under or about the Secured
Property, including lost profits and the cost of demolition and rebuilding of
any improvements on real property;

 

(c)diminution in the value of the Secured Property, and damages for the loss, or
restriction on the use or adverse impact on the marketing, of the Secured
Property or any part thereof;

 

(d)loss of the priority of the lien of this Mortgage due to the imposition of a
lien against the Secured Property; and

 

(e)those incurred in connection with the investigation, cleanup, remediation,
removal, abatement, containment, closure, restoration, monitoring work or other
cure of any violation of an Environmental Requirement required by any
Governmental Agency or reasonably necessary to make full economic use of the
Secured Property or in connection with any other property, including the
performance of any pre-remedial studies and investigations and post remedial
monitoring and cure, or any action to prevent a Release or threat of Release or
to minimize the further Release of any Hazardous Material so it does not migrate
or endanger or threaten to endanger public health or the environment.

 

“Environmental Requirements” shall mean any and all Legal Requirements (as
hereinafter defined) relating to the protection of the environment, health or
safety, including:

 

(a)all Legal Requirements pertaining to reporting, licensing, permitting,
investigation, remediation or removal of, or pertaining to Releases or
threatened Releases of, Hazardous Materials, chemical substances, pollutants,
contaminants or hazardous or toxic substances, materials or wastes, whether
solid, liquid or gaseous in nature, including Releases or threatened Releases
into the air, soil, surface water, ground water or land;

 

(b)all Legal Requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials, chemical substances, pollutants, contaminants or hazardous
or toxic substances, materials or wastes, whether solid, liquid or gaseous in
nature; and



(c)all Legal Requirements pertaining to industrial hygiene or the protection of
the health and safety of employees or the public.

 

"ERISA" shall have the meaning set forth in Section 2.12.

 



6

 

 

 

"Event of Default" shall have the meaning set forth in Section 3.01.

 

"Governmental Agency" shall mean any government, quasi-governmental or
government sponsored enterprise, legislative body, commission, board, regulatory
authority, bureau, administrative or other agency, court, arbitrator, grand jury
or any other public body or entity or instrumentality, whether domestic,
foreign, federal, state, county or municipal.

 

"Guarantor," shall mean any guarantor of all or any portion of the Obligations
and any indemnitor (other than Grantor) under the Environmental Indemnity
Agreement of even date herewith, executed by Grantor and such indemnitor in
favor of Mortgagee or any subsequent Environmental Indemnity Agreement or
similar agreement executed by Grantor and an indemnitor in favor of Mortgagee
and such term shall include, without limitation, the Limited Guarantor (as
hereinafter defined).

 

"Hazardous Materials" shall mean any substance:

 

(a)the presence of which requires notification, investigation or remediation
under any Environmental Requirement;

 

(b)which is or becomes designated, defined, classified or regulated as
"hazardous", "toxic", "noxious", "waste", "pollutant", "contaminant" or other
similar term, or which requires remediation or is regulated under any present or
future Environmental Requirement, including the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. Section 9601 et seq.),
Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.), Federal
Clean Air Act (42 U.S.C. Section 7401 et seq.), Federal Hazardous Materials
Transportation Act (49 U.S.C. Section 5101 et seq.), Federal Clean Water Act (33
U.S.C. Section 1251 et seq.), Federal Environmental Pesticide Control Act (7
U.S.C. Section 136 et seq.), Federal Toxic Substances Control Act (15 U.S.C.
Section 2601 et seq.), Federal Safe Drinking Water Act (42 U.S.C. Sections
300(f), et seq.), and the State Environmental Laws described in the Special
State Provisions of Article VI below;

 

(c)which is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise hazardous and is or becomes regulated by
any Governmental Agency;

 

(d)the presence of which on the Secured Property causes or threatens to cause a
nuisance relating to the Secured Property or adjacent properties or poses or
threatens to pose a hazard relating to the Secured Property or adjacent
properties or to the health or safety of Persons on or about the Secured
Property or adjacent properties;

 



7

 

 

 

(e)which contains asbestos, gasoline, diesel fuel or other petroleum
hydrocarbons, volatile organic compounds, polychlorinated biphenyls (PCBs) or
urea formaldehyde foam insulation;

 

(f)which contains or emits radioactive particles, waves or material, including
radon gas; or

 

(g)which is or constitutes a part of an underground storage tank.

 

"Hazardous Material Claims" shall have the meaning set forth in Section
1.05E(4).

 

"Impositions" shall have the meaning set forth in Section 1.02A.

 

"Improvements" shall have the meaning set forth in Granting Clause Two.

 

"Increased Rate" shall have the meaning set forth in the Note.

 

“Indemnified Claims” shall have the meaning set forth in Section 1.05E(1).

 

"Land" shall have the meaning set forth in Granting Clause One.

 

"Lease" and "Leases" shall have the respective meanings set forth in Section
1.08A.

 

"Legal Requirements" shall mean all present or future laws, statutes, permits,
approvals, plans, authorizations, guidelines, franchises, ordinances,
restrictions, orders, rules, codes, regulations, judgments, decrees, injunctions
or requirements of all Governmental Agencies or any officers thereof, including
any Board of Fire Underwriters.

 

"Lessee" shall have the meaning set forth in Section 1.08A.

 

“Limited Guarantor” shall mean collectively, Trade Street Operating Partnership,
LP and Trade Street Residential, Inc.

 

"Loan" shall mean the mortgage loan evidenced by the Note and secured by this
Mortgage.

 

"Loan Instruments" shall mean the Note, this Mortgage, the Assignment and each
other instrument now or hereafter given to evidence, secure, indemnify, guaranty
or otherwise assure or provide for the payment or performance of the Obligations
or otherwise executed by Grantor in connection with the Loan.

 

“Make-Whole Amount” shall have the meaning set forth in the Note.

 

"Maturity Date" shall have the meaning set forth in the Note and which is also
reflected in Article VI hereof.

 



8

 

 

 

"Mortgagee's Architect" shall mean a licensed architect or registered engineer
approved by Mortgagee.

 

“Non-Recourse Exceptions” shall have the meaning set forth in Section 5.18.

 

"Note" shall have the meaning set forth in the second introductory paragraph of
this Mortgage.

 

"Obligations" shall mean and include all indebtedness, obligations, covenants,
agreements and liabilities of Grantor to Mortgagee, including all obligations to
pay interest, the Make-Whole Amount and all charges and advances, whether direct
or indirect, existing, future, contingent or otherwise, due or to become due,
pursuant to or arising out of or in connection with the Note, this Mortgage, the
Assignment or any other Loan Instrument, all modifications, extensions and
renewals of any of the foregoing (including, without limitation, all future
advances and re-advances that may subsequently be made to Grantor by Mortgagee
as provided in Section 6.07 of this Mortgage and subject to compliance with
Section 6.07 of this Mortgage, including the limitation provided therein on the
maximum amount that may be secured hereby at any one time) and all expenses and
costs of collection or enforcement, including reasonable attorneys' fees and
disbursements incurred by Mortgagee in the collection or enforcement of any of
the Loan Instruments or in the exercise of any rights or remedies pursuant to
the Loan Instruments or applicable law.

 

"Partial Foreclosure" shall have the meaning set forth in Section 4.01B.

 

"Person" shall mean a corporation, a limited or general partnership, a limited
liability company or partnership, a joint stock company, a joint venture, a
trust, an unincorporated association, a Governmental Agency, an individual or
any other entity similar to any of the foregoing.

 

"Personal Property" shall have the meaning set forth in Granting Clause Two.

 

"Premises" shall have the meaning set forth in Granting Clause Two.

 

"Proceeds" shall have the meaning set forth in Section 1.03F(2).

 

"Rents" shall mean all rents, issues, profits, cash collateral, royalties,
income and other benefits derived from the Secured Property or any part thereof,
including, without limitation, benefits accruing from all present and future
leases and agreements, including, without limitation, oil, gas and mineral
leases and agreements.

 

"Rent Roll" shall mean the rent roll for the Secured Property attached to the
Rent Roll Certification.

 

"Rent Roll Certification" shall mean the certification dated of even date
executed by Grantor in favor of Mortgagee certifying facts with respect to the
Rent Roll.

 



9

 

 

 

“Release” shall mean any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the
environment.

 

"Reserve Deposit Agreement" shall mean that certain Reserve Deposit Agreement of
even date herewith between Mortgagee and Grantor, as amended from time to time.

 

"Secured Property" shall mean the Premises, the Personal Property and all other
rights and interests described in the Granting Clauses of this Mortgage.

 

"State" shall mean the State, Commonwealth or territory in which the Land is
located.

 

"Transfer" shall have the meaning set forth in Section 1.11B.

 

As used in this Mortgage (a) words such as "herein", "hereof", "hereto",
"hereunder" and "hereby" or similar terms refer to this Mortgage as a whole and
not to any specific Section or provision hereof; (b) wherever the singular or
plural number or the masculine, feminine or neuter gender is used, it shall
include each other number or gender; and (c) the word "including" shall mean
"including, without limitation," and the word "includes" shall mean "includes,
without limitation.”

 

ARTICLE I

COVENANTS AND AGREEMENTS

 

Grantor hereby covenants and agrees as follows:

 

1.01 Payment, Performance and Security. Grantor shall pay when due the amount
of, and otherwise timely perform, all Obligations.

 

This Mortgage shall secure all Obligations.

 

1.02 Payment of Taxes, Assessments, etc.

 

1.02A. Impositions. Grantor shall pay prior to delinquency, before any fine,
penalty, interest or cost for the nonpayment thereof may be added thereto, and
without any right of offset or credit against any interest or other amounts
payable to Mortgagee pursuant to this Mortgage or on the Note, all taxes,
assessments, water and sewer rents, rates and charges, transit taxes, charges
for public utilities, excises, levies, vault taxes or charges, license and
permit fees and other governmental charges, general and special, ordinary and
extraordinary, unforeseen and foreseen, of any kind and nature whatsoever
(including penalties, interest costs and charges accrued or accumulated
thereon), which at any time may be assessed, levied, confirmed, imposed upon, or
become due and payable out of or in respect to, or become a lien on, the Secured
Property or any part thereof, or any appurtenance thereto (all of the foregoing
collectively, "Impositions" and individually, an "Imposition").

 



10

 

 

 

1.02B. Installments. Notwithstanding anything to the contrary contained in
Section 1.02A , if by law any Imposition, at the option of the taxpayer, may be
paid in installments, and provided interest shall not accrue on the unpaid
balance of such Impositions, Grantor may exercise the option to pay the same in
installments and, in such event, shall pay such installments as the same become
due and before any fine, penalty, interest or cost may be added thereto.

 

1.02C. Receipts. Grantor, upon request of Mortgagee, will furnish to Mortgagee
within ten (10) days before the date when any Imposition would become
delinquent, official receipts of the appropriate taxing authority, or other
evidence reasonably satisfactory to Mortgagee, evidencing the payment thereof.

 

1.02D. Evidence of Payment. The bill, certificate or advice of nonpayment,
issued by the appropriate official (designated by law either to make or issue
the same or to receive payment of any Imposition), of the nonpayment of an
Imposition shall be prima facie evidence that such Imposition is due and unpaid
at the time of the making or issuance of such certificate, advice or bill.
Grantor shall pay Mortgagee, on demand, all charges, costs and expenses of every
kind including each tax service search fee or charge incurred by Mortgagee at
any time or times during the term of this Mortgage in connection with obtaining
evidence satisfactory to Mortgagee that the payment of all Impositions is
current and that there is no Imposition due and owing or which has become or
given rise to a lien on the Secured Property or any part thereof or any
appurtenance thereto.

 

1.02E. Payment by Mortgagee. If Grantor shall fail to pay any Imposition in
accordance with the provisions of this Section 1.02, Mortgagee, at its option
and at such time as it may elect, may pay such Imposition, but shall be under no
obligation to do so. Grantor will repay to Mortgagee, on demand, any amount so
paid by Mortgagee, with interest thereon at the Increased Rate from the date of
such payment by Mortgagee to the date of repayment by Grantor. This Mortgage
shall secure each such amount and such interest.

 

1.02F. Change in Law. In the event of the passage after the date of this
Mortgage of any law deducting the Obligations from the value of the Secured
Property or any part thereof for the purpose of taxation or resulting in any
lien thereon, or changing in any way the laws now in force for the taxation of
this Mortgage or the Obligations for state or local purposes, or the manner of
the operation of any such taxes so as to affect the interest of Mortgagee, then,
and in such event, Grantor shall bear and pay the full amount of such taxes,
provided that if for any reason payment by Grantor of any such new or additional
taxes would be unlawful or if the payment thereof would constitute usury or
render the Loan or the Obligations wholly or partially usurious under any of the
terms or provisions of the Note, this Mortgage or otherwise, Mortgagee may, at
its option, declare all Obligations secured by this Mortgage, with interest
thereon, to be immediately due and payable, or Mortgagee may, at its option, pay
that amount or portion of such taxes as renders the Loan or the Obligations
unlawful or usurious, in which event Grantor shall concurrently therewith pay
the remaining lawful and non-usurious portion or balance of such taxes.

 



11

 

 

 

1.02G. Joint Assessment. Grantor shall not suffer, permit or initiate the joint
assessment of the Premises and the Personal Property, or any other procedure
whereby personal property taxes and real property taxes shall be assessed,
levied or charged to the Secured Property as a single lien.

 

1.02H. Permitted Contests. Notwithstanding anything herein to the contrary, if,
and for so long as, Grantor is not in default pursuant to any of the Loan
Instruments, Grantor shall have the right to contest the amount or the validity,
in whole or in part, of any Imposition, by appropriate proceedings diligently
conducted in good faith and without cost or expense to Mortgagee. Subject to the
provisions of Section 1.02I and provided Grantor is in compliance with the
provisions of the next sentence, Grantor may postpone or defer payment of such
Imposition if Grantor, on or before the due date thereof, shall (1) deposit or
cause to be deposited with Mortgagee a surety bond issued by a surety company of
recognized responsibility acceptable to Mortgagee, guaranteeing and securing the
payment in full of such Imposition, pending the determination of such contest,
(2) deposit or cause to be deposited with Mortgagee an amount equal to one
hundred (100%) percent of such Imposition or any balance thereof remaining
unpaid, and from time to time, but not more frequently than quarterly, deposit
amounts in order to keep on deposit at all such times an amount equal to one
hundred (100%) percent of the Imposition remaining unpaid, or (3) furnish or
cause to be furnished to Mortgagee other security reasonably satisfactory to
Mortgagee. If such deposit is made or such security furnished and Grantor
continues in good faith to contest the validity of such Imposition by
appropriate legal proceedings which shall operate to prevent the collection of
such Imposition so contested, the imposition of interest, fines or other
penalties with respect to such Imposition and the sale of the Secured Property
or any part thereof to satisfy such Imposition, Grantor shall have no obligation
to pay such Imposition until such time as it has been finally determined to be a
valid, due and payable Imposition. Upon termination of any such proceeding, or
at any earlier time that Grantor shall have been adjudicated liable for the
payment of such Imposition, Grantor shall pay in full the amount of such
Imposition or part thereof as shall have been finally determined in such
proceeding, together with all liabilities in connection therewith. Mortgagee
shall have the full power and authority to apply or require the application of
any amounts that may have been deposited pursuant to this Section 1.02H to
payment of any unpaid Imposition. However, Mortgagee shall not have any
liability for application of, or failure to apply, any amount so deposited,
except for Mortgagee’s intentional and willful failure to apply a deposited
amount after Grantor shall have notified Mortgagee of such final decision and
Grantor or the Person making such deposit shall have requested in writing the
application of such amount to the payment of the particular Imposition with
respect to which it was deposited. Mortgagee shall repay to Grantor, or as
directed by Grantor, the remainder of any such deposit after payment in full of
the related Imposition, unless Grantor shall be in default pursuant to any of
the Loan Instruments. If a default then exists, Mortgagee may, in its
discretion, apply all or any part of such remainder to the curing of such
default. After the curing of all such defaults (and the payment in full of all
then due and payable Impositions), Mortgagee shall pay the remainder of such
surplus, if any, to Grantor.

 

1.02I. No Lease Default. If contesting the validity or amount of any Imposition
shall cause a breach of any of the terms, conditions or covenants required to be
performed by Grantor as lessor under any Lease, Grantor shall not have the right
to contest the same as provided in Section 1.02H, and Grantor shall pay such
Imposition pursuant to Section 1.02A.

 



12

 

 

 

1.03 Insurance.

 

1.03A. All Risk Coverage. Grantor, at its sole cost and expense, shall keep the
Improvements and the Personal Property insured against loss or damage by fire
and against loss or damage by other risks now covered by "All Risk" or “Special
Perils” insurance, in form and substance satisfactory to Mortgagee, and in an
amount equal to at least one hundred percent (100%) of the full replacement cost
of the Improvements and the Personal Property, including work performed for
tenants, without deduction for depreciation and with such other deductibles, if
any, as are satisfactory to Mortgagee, in its discretion. Such insurance shall
include an endorsement for demolition and increased cost of construction and an
agreed amount endorsement for the estimated replacement cost. Grantor’s “All
Risk” or “Special Perils” insurance policy shall not exclude from coverage any
loss arising from the perils of terrorist acts or, in the alternative, Grantor
shall maintain a separate insurance policy covering terrorist acts and, in
either case, the coverage for damage caused by terrorist acts shall be on a 100%
replacement cost basis with a deductible acceptable to Mortgagee and shall
include rent and/or business income interruption insurance coverage of not less
than twelve (12) months (such insurance coverage shall be referred to herein as
“Terrorism Insurance”). Grantor’s Terrorism Insurance coverage may be part of a
blanket insurance policy provided that the blanket coverage (i) is acceptable to
Mortgagee, in its discretion, (ii) contains an endorsement to the policy showing
Mortgagee as a certificate holder and additional insured and (iii) contains a
specific allocation of value and deductible related to the coverage on the
property to be encumbered by the Mortgage and provides that such value and
deductible may not be affected by any claims or other matters related to the
other properties covered by the blanket policy.

 

1.03B. Additional Coverage. Grantor, at its sole cost and expense, shall at all
times also maintain:

 

(1) Commercial general liability insurance against claims for bodily injury,
personal injury or property damage, occurring in, on, under or about the Secured
Property or in, on, under or about the adjoining streets, sidewalks and
passageways; such insurance to be in amounts and in form and substance
satisfactory to Mortgagee;

 

(2) Rent and/or business income interruption insurance in an amount not less
than twenty-four (24) months aggregate rentals, including minimum rentals,
escalation charges, percentage rents (based on sales projections acceptable to
Mortgagee) and other additional rentals, and any other amounts payable by
tenants and other occupants at the Secured Property pursuant to Leases or
otherwise, which amount shall be increased from time to time upon the leasing of
space at the Secured Property or upon each increase in such aggregate rentals;

 

(3) If the Improvements are located in a flood hazard area, flood insurance on
the Improvements and the Personal Property, in an amount equal to one hundred
percent (100%) of the full replacement cost of the Improvements and the Personal
Property, including work performed for tenants, without deduction for
depreciation;

 



13

 

 

 

(4) Insurance, in such amounts as Mortgagee shall from time to time require,
against loss or damage from leakage or explosion of steam boilers, air
conditioning equipment, pressure vessels or similar apparatus, now or hereafter
installed in or on the Secured Property; and

 

(5) Such other insurance and any replacements, substitutions or additions
thereto as shall at any time be required by Mortgagee against other insurable
hazards, including war risk, terrorism, nuclear reaction or radioactive
contamination, each in such amount as Mortgagee shall determine.

 

1.03C. Separate Insurance. Grantor shall not carry separate insurance,
concurrent in kind or form and contributing in the event of loss with any
insurance required hereunder. Grantor may, however, effect for its own account
any insurance not required pursuant to the provisions of this Mortgage, but any
such insurance effected by Grantor on the Secured Property, whether or not
required pursuant to this Section 1.03, shall be for the mutual benefit of
Grantor and Mortgagee, as their respective interests may appear, and shall be
subject to all other provisions of this Section 1.03.

 

1.03D. Insurers; Policies. All insurance provided for in this Section 1.03 shall
be effected under valid and enforceable policies issued by financially
responsible insurers, rated by A.M. Best as “A” or better and as having a class
size of at least “X(10)” and authorized to do business in the State, with
deductibles acceptable to Mortgagee and otherwise in form and substance
acceptable to Mortgagee. An original copy of all such policies shall be
deposited with and held by Mortgagee and shall contain the standard
non-contributory mortgagee clause in favor of Mortgagee and a waiver of
subrogation endorsement, all in form and content satisfactory to Mortgagee. All
such policies shall contain a provision that such policies will not be cancelled
or materially amended (including any reduction in the scope or limits of
coverage), without at least thirty (30) days' prior written notice to Mortgagee.
Not less than fifteen (15) days prior to the expiration dates of the expiring
policies theretofore furnished pursuant to this Section 1.03, originals of the
policies bearing notations evidencing the full payment of the annual premium or
accompanied by other evidence satisfactory to Mortgagee of such payment shall be
delivered by Grantor to Mortgagee.

 

1.03E. Mortgagee's Right to Secure Coverage. If Grantor fails to furnish to
Mortgagee and keep in force the original policies of insurance required by this
Section 1.03, Mortgagee, at its option, may procure such insurance, which
procurement, at Mortgagee's further option, may be by the purchase of insurance
policies or by the addition of the Secured Property to Mortgagee's blanket
policy. In the event that Mortgagee has exercised either of such options,
promptly upon demand by Mortgagee, Grantor (i) will reimburse Mortgagee for all
premiums on the policies purchased by Mortgagee or (ii) in the event Mortgagee
has added the Secured Property to its blanket policy, will pay to Mortgagee an
amount equal to the estimated cost of the insurance coverage which Mortgagee has
added to its blanket policy had such coverage been obtained under a separate
policy and not under a blanket policy, in either case, with interest thereon at
the Increased Rate from the date Mortgagee pays such premiums to the date
Grantor repays such premiums to Mortgagee in full. Until they are so repaid,
this Mortgage shall secure the amount of such premiums and interest.

 



14

 

 

 

1.03F. Damage or Destruction. Upon the occurrence of any damage or casualty to
the Secured Property or any part thereof, the following shall apply:

 

(1) Grantor shall give Mortgagee written notice of such damage or casualty as
soon as possible, but not later than ten (10) days from the date such damage or
casualty occurs.

 

(2) All proceeds of insurance ("Proceeds") paid or to be paid pursuant to any of
the policies maintained pursuant to this Mortgage shall be payable to Mortgagee.
Grantor hereby authorizes and directs any affected insurer to make payment of
the Proceeds directly to Mortgagee. Mortgagee may commingle, with other monies
in Mortgagee's possession, all Proceeds received by Mortgagee. All such Proceeds
shall constitute additional security for the Obligations and Grantor shall not
be entitled to the payment of interest thereon. Mortgagee may settle, adjust or
compromise all claims for loss, damage or destruction pursuant to any policy or
policies of insurance; provided, however, that (i) if no Event of Default has
occurred which continues beyond any applicable grace or cure period, (ii)
Grantor complies with all other restoration requirements set forth in this
Mortgage, and (iii) the proceeds of insurance are less than $300,000.00, then
Grantor shall be entitled to settle, adjust or compromise such claim and such
insurance proceeds shall be disbursed directly to Grantor for purposes of
application to the restoration instead of being held by Mortgagee for
disbursement, and Grantor covenants and agrees promptly to commence and complete
such restoration, and use such proceeds to pay for such restoration.

 

(3) Mortgagee shall have the option, in its discretion, and without regard to
the adequacy of its security hereunder, of applying all or part of the Proceeds
to (a) the Obligations, whether or not then due, in such order as Mortgagee
shall determine, (b) the repair or restoration of the Secured Property, (c)
reimburse Mortgagee for its costs and expenses in connection with the recovery
of the Proceeds, or (d) any combination of the foregoing.

 

(4) Nothing herein contained shall be deemed to excuse Grantor from repairing or
maintaining the Secured Property as provided in Section 1.05 or restoring all
damage or destruction to the Secured Property, regardless of whether there are
Proceeds available or whether the Proceeds are sufficient in amount, and the
application or release by Mortgagee of any Proceeds shall not cure or waive any
Event of Default or notice of default pursuant to this Mortgage or invalidate
any act done pursuant to such notice.

 

1.03G. Transfer of Interest in Policies. In the event of the foreclosure of this
Mortgage or other transfer of title or assignment of the Secured Property in
payment and performance, in whole or in part, of the Obligations, all right,
title and interest of Grantor in and to all policies of insurance required by
this Section 1.03 shall inure to the benefit of, and pass to the purchaser or
grantee of the Secured Property. If, prior to Mortgagee’s receipt of the
Proceeds, the Secured Property shall have been sold through the foreclosure of
this Mortgage or other similar proceeding, Mortgagee shall have the right to
receive the Proceeds to the extent that any portion of the Obligations are still
unpaid after application of the proceeds of the foreclosure sale or similar
proceeding, together with interest thereon at the Increased Rate, plus
attorney’s fees and other costs and disbursements incurred by Mortgagee in
connection with the collection of the Proceeds and in establishing the amount of
and collecting the deficiency. Grantor hereby assigns, transfers and sets over
to Mortgagee all of the Grantor's right, title and interest in and to said sum.
The balance, if any, shall be paid to Grantor, or as otherwise required by law.

 



15

 

 

 

1.03H. Grantor's Use of Proceeds.

 

(1) Notwithstanding any provision herein to the contrary, but subject to the
provisions of Section 1.03(H)(4), in the event of any destruction to the Secured
Property by fire or other casualty of not more than thirteen (13) apartment
units contained in the Improvements, the Proceeds shall be made available to
Grantor for repair and restoration, after deducting therefrom and payment to
Mortgagee of an amount equal to Mortgagee's costs in connection with collection,
review and disbursement of the Proceeds of such damage or casualty, provided
that:

 

(a) The Proceeds are deposited with Mortgagee;

 

(b) No Event of Default shall have occurred and be continuing under the terms of
any of the Loan Instruments;

 

(c) The insurer does not deny liability to any named insured;

 

(d) Mortgagee is furnished with, and has approved (i) a complete, final set of
plans and specifications for the work to be performed in connection with the
repair or restoration, (ii) an estimate of the cost of repair and restoration,
and (iii) a certificate of Mortgagee's Architect as to such costs;

 

(e) The value, quality and condition of the Secured Property so repaired or
restored shall be at least equal to that of the Secured Property prior to such
damage or casualty;

 

(f) Grantor furnishes Mortgagee with evidence reasonably satisfactory to
Mortgagee that all Improvements so repaired or restored and their use shall
fully comply with all applicable (i) easements, covenants, conditions,
restrictions or other private agreements or instruments of record affecting the
Secured Property and (ii) Legal Requirements;

 

(g) If the estimated cost of such repair or restoration exceeds the Proceeds
available, Grantor shall (i) furnish a bond of completion or provide other
evidence satisfactory to Mortgagee of Grantor's ability to pay such excess
costs, or (ii) deposit with Mortgagee additional funds equal to such excess;

 



16

 

 

 

(h) Mortgagee shall have received written notice of damage or casualty from
Grantor within ten (10) business days from the date of such damage or casualty,
which notice shall state the date of such damage or casualty, and shall contain
a request to Mortgagee to make the Proceeds available to Grantor;

 

(i) Mortgagee shall have received a report or proof of claim from the insurer
describing the damage or casualty and the insurer’s payment therefor;

 

(j) During and after the repair and restoration period, the aggregate monthly
net income pursuant to rent or business income insurance and/or pursuant to all
Leases remaining in full force and effect shall be in an amount sufficient to
pay the monthly installments of principal and interest required to be paid on
the Obligations, as well as all payments for taxes and insurance required
pursuant to Section 1.04, as estimated by Mortgagee; and

 

(k) the Debt Coverage Ratio is not less than 1.10.

 



(2) Mortgagee shall disburse the Proceeds during the course of repair or
restoration upon (a) the certification of Mortgagee's Architect as to the cost
of the work done, (b) the conformity, as determined by Mortgagee, of the work to
plans and specifications approved by Mortgagee, and (c) receipt of evidence of a
title insurance company acceptable to Mortgagee that there are no liens arising
out of the repair or restoration or otherwise. Notwithstanding the above, a
portion of the Proceeds may be released prior to the commencement of repair or
restoration to pay for items approved by Mortgagee in its discretion. Subject to
satisfaction of the foregoing conditions, Mortgagee shall make such
disbursements within ten (10) business days after a written request by Grantor.
No payment made prior to the final completion of work shall exceed ninety
percent (90%) of the value of the work performed from time to time, and at all
times the undisbursed balance of the Proceeds remaining with Mortgagee must be
at least sufficient to pay for the cost of completion of the work (as estimated
by Mortgagee in its discretion), free and clear of liens. Mortgagee shall make
final payment after receipt of a certification of Mortgagee's Architect
confirming the completion of the work in accordance with plans and
specifications approved by Mortgagee.

 

(3) At its option, Mortgagee shall (a) return to Grantor the balance of the
Proceeds after full disbursement in accordance with Sections 1.03H(1) and (2),
or (b) apply such balance to the Obligations, whether or not then due, in such
order as Mortgagee shall determine.

 

(4) In all cases in which any destruction of the Secured Property by fire or
other casualty occurs during the last twelve (12) months prior to the Maturity
Date, or in Mortgagee's judgment, Grantor is not proceeding with the repair or
restoration in a manner that would entitle Grantor to have the Proceeds
disbursed to it, or for any other reason Mortgagee determines in its judgment
that Grantor shall not be entitled to the Proceeds pursuant to the terms of this
Mortgage, Mortgagee shall have the options set forth in Section 1.03 F(3).

 



17

 

 

 

(5) Under no circumstances shall Mortgagee become personally liable for the
fulfillment of the terms, covenants and conditions contained in any of the
Leases or obligated to take any action to repair or restore the Secured
Property.

 

1.04 Escrow Payments. To further secure the Obligations as to payment of the
Impositions (as set forth in Section 1.02) and premiums for insurance (as set
forth in Section 1.03), Grantor will pay to Mortgagee, or its designee, on the
due date of each monthly installment of principal and/or interest pursuant to
the Note, a sum equal to the Impositions and insurance premiums next due on the
Secured Property, all as estimated by Mortgagee, less all sums already paid with
respect to the Impositions and insurance premiums for such period, divided by
the number of months to elapse before one month prior to the date when such
Impositions and insurance premiums shall become due and payable. Mortgagee or
its designee shall hold all payments without any obligation for the payment of
interest thereon to Grantor and free of all liens or claims on the part of
creditors of Grantor and as a part of the Secured Property. Mortgagee or its
designee shall use such payments to pay current Impositions and insurance
premiums, as the same accrue and are payable. Such payments shall not be, nor be
deemed to be, trust funds, but may be commingled with the general funds of
Mortgagee, or its designee. If at any time and for any reason Mortgagee
determines that such payments are insufficient to pay the Impositions and
insurance premiums in full as they become payable, Grantor will pay to Mortgagee
or its designee, within ten (10) days after demand therefor, such additional sum
or sums as may be required in order for Mortgagee or its designee to so pay such
Impositions and insurance premiums in full. Grantor shall furnish Mortgagee with
the bills therefor within sufficient time to enable Mortgagee or its designee to
pay the Impositions and insurance premiums before any penalty attaches and
before any policy lapses. Upon any default in the provisions of any Loan
Instrument, Mortgagee may, at its discretion and without regard to the adequacy
of its security hereunder, apply any unused portion of such payments to the
payment of the Obligations in such manner as it may elect. Transfer of legal
title to the Secured Property shall automatically transfer to the new owner any
then remaining rights of Grantor in all sums held by Mortgagee pursuant to this
Section 1.04.

 

1.05 Care and Use of the Premises.

 

1.05A. Maintenance and Repairs. Grantor, at its sole cost and expense, shall (1)
take good care of the Secured Property and the sidewalks and curbs adjoining the
Secured Property and keep the same in good order and condition, (2) make all
necessary repairs thereto, interior and exterior, structural and nonstructural,
ordinary and extraordinary, foreseen and unforeseen, (3) not commit or suffer to
be committed any waste of the Secured Property, and (4) not do or suffer to be
done anything which will increase the risk of fire or other hazard to the
Secured Property or any part thereof.

 

1.05B. Standard of Repairs. The necessity for and adequacy of repairs to the
Secured Property pursuant to Section 1.05A shall be measured by the standard
which is appropriate for a first class apartment complex and related facilities
of similar construction and type located in the Charleston, South Carolina area
(including the area known as Daniel Island). Further, Grantor shall make all
repairs necessary to avoid any structural damage to the Improvements and to keep
the Secured Property in a proper condition for its intended use. When used in
this Section 1.05, the terms "repair" and "repairs" shall include all necessary
renewals and replacements. Grantor shall make all repairs with new, first-class
materials and in a good, substantial and workerlike manner which shall be equal
or better in quality and class to the original work.

 



18

 

 

 

1.05C. Removal of Equipment. Grantor shall have the right, at any time and from
time to time, to remove and dispose of equipment which may have become obsolete
or unfit for use or which is no longer useful in the operation of the Secured
Property. Grantor will promptly replace all equipment so disposed of or removed
with other equipment of a value and serviceability equal to or greater than the
original value and serviceability of the equipment so removed or disposed of,
free of all liens, claims or other encumbrances. If by reason of technological
or other developments in the operation and maintenance of buildings of the
general character of the Improvements, no replacement of the building equipment
so removed or disposed of is necessary or desirable in the proper operation or
maintenance of the Improvements, Grantor shall not be required to replace same.
The security interest of this Mortgage shall cover all such replacement
equipment.

 

1.05D. Compliance With Laws and Insurance. Grantor shall promptly comply with
any and all applicable Legal Requirements including maintaining the Secured
Property in compliance with all Legal Requirements. Grantor shall not bring or
keep any article upon the Secured Property or cause or permit any condition to
exist thereon which would be prohibited by or could invalidate any insurance
coverage maintained, or required hereunder to be maintained, by Grantor on or
with respect to any part of the Secured Property. Grantor shall do all other
acts, which from the character or use of the Secured Property may be necessary
to protect the Secured Property. Upon request of Mortgagee, Grantor shall
furnish to Mortgagee a copy of any license, permit or approval required by any
Governmental Agency with respect to the Secured Property and/or the operations
conducted thereon.

 

1.05E. Hazardous Materials.

 

(1) Grantor hereby unconditionally and irrevocably agrees to indemnify,
reimburse, defend, exonerate, pay and hold harmless Mortgagee, and its
directors, officers, policyholders, shareholders, employees, successors
(including any successor to Mortgagee’s interest in the chain of title),
assigns, agents, attorneys, contractors, subcontractors, experts, licensees,
visitors, affiliates, lessees, mortgagees, trustees and invitees, from and
against any and all of the following (referred to collectively as the
“Indemnified Claims”): all Environmental Damages and Environmental Claims that
may be incurred by, imposed upon, or asserted against, any Person indemnified
hereunder, arising out of, related to, or in connection with:

 



19

 

 

 

(a) the presence of Hazardous Materials in, on, under or about or the Release or
threatened Release of any Hazardous Materials to or from (i) the Secured
Property or (ii) any other property legally or beneficially owned (or any
interest or estate which is owned) by Grantor, regardless of whether or not the
presence of such Hazardous Materials arose prior to the present ownership or
operation of the property in question or as a result of the acts or omissions of
Grantor or any other Person,

 

(b) the violation or alleged violation of any Environmental Requirement
affecting or applicable to the Secured Property or any activities thereon,
regardless of whether or not the violation of such Environmental Requirement
arose prior to the present ownership or operation of the property in question or
as a result of the acts or omissions of Grantor or any other Person,

 

(c) the breach of any warranty or covenant or the inaccuracy of any
representation contained in the Loan Instruments pertaining to Hazardous
Materials or other environmental matters, including the covenants contained in
Sections 1.05E(2), (3), (4) and (5) and the representations and warranties
contained in Sections 1.05E(4) and 2.03C and D,

 

(d) the transport, treatment, recycling, storage or disposal or arrangement
therefor, of any Hazardous Material to, at or from the Secured Property, or

 

(e) the enforcement or attempted enforcement of this indemnity.

 

Grantor’s obligations pursuant to the foregoing indemnity shall include the
burden and expense of (x) defending against all Indemnified Claims, even if such
Indemnified Claims are groundless, false or fraudulent, (y) conducting all
negotiations of any description with respect to the Indemnified Claims, and (z)
paying and discharging any and all Indemnified Claims, when and as the same
become due, against or from Mortgagee or any other Person indemnified pursuant
to this Section 1.05E(1). Grantor’s obligations under this Section 1.05E(1)
shall survive (i) the repayment of all sums due under the Note; (ii) the release
of the Secured Property or any portion thereof from the lien of this Mortgage;
(iii) the reconveyance of or foreclosure under this Mortgage (notwithstanding
that all or a portion of the obligations secured by this Mortgage shall have
been discharged thereby); (iv) the acquisition of the Secured Property by
Mortgagee; and/or (v) the transfer of all of Mortgagee’s rights in and to the
Note and/or the Secured Property.

 

(2) Grantor shall maintain the Secured Property in compliance with, and shall
not cause or permit the Secured Property to be in violation of, any applicable
Environmental Requirements. Grantor shall not, and shall not permit any lessee
or occupant of the Secured Property to, use, generate, manufacture, store,
maintain, dispose of or permit to exist in, on, under or about the Secured
Property any Hazardous Materials, except for the use, storage and disposal (such
use, storage and disposal to be in all cases in accordance with all applicable
Legal Requirements) of de minimis amounts of janitorial and cleaning supplies
and other Hazardous Materials typically used in (A) the ordinary course of
operating and maintaining a first class apartment complex and/or (B) the
ordinary course of tenants’ use of the Secured Property for residential
purposes. Grantor shall, at all times, comply fully and in a timely manner, and
cause all of its employees, agents, contractors and subcontractors and any other
Persons occupying or present on the Secured Property to so comply, with all
applicable Environmental Requirements.

 



20

 

 

 

(3) Promptly, upon the written request of Mortgagee, but not more frequently
than once per year, Grantor shall provide Mortgagee, at Grantor's expense, with
an environmental site assessment or environmental audit report prepared by an
environmental engineering firm acceptable to Mortgagee and in a form acceptable
to Mortgagee, assessing the presence or absence of any Hazardous Materials and
the potential costs in connection with the abatement, cleanup or removal of any
Hazardous Materials found in, on, under or about the Secured Property. Grantor
shall cooperate in the conduct of such site assessment or environmental audit.

 

(4) Grantor represents and warrants that, except as may be described in that
certain Phase I Environmental Site Assessment Report prepared by SES
Environmental, Inc., Project No. 133754, dated July 10, 2013 (the “Environmental
Report”), (a) no enforcement, cleanup, removal or other governmental or
regulatory action has, at any time, been instituted, contemplated or threatened
against Grantor, or to its best knowledge, the Secured Property, pursuant to any
Environmental Requirements; (b) to the best of its knowledge, no violation or
noncompliance with any Environmental Requirements has occurred with respect to
the Secured Property at any time; (c) to the best of its knowledge, no claims
have, at any time, been made or threatened by any third party against the
Secured Property or against Grantor with respect to the Secured Property,
relating to damage, contribution, cost recovery, compensation, loss or injury
resulting from any Hazardous Materials (the matters set forth in this Section
1.05E(4) (a), (b) and (c) are herein referred to as "Hazardous Materials
Claims"). Grantor shall promptly advise Mortgagee, in writing, if any Hazardous
Materials Claims are hereafter asserted, or if Grantor obtains knowledge of any
Release of any Hazardous Materials in, on, under or about the Secured Property.

 

(5) Without Mortgagee's prior written consent, Grantor shall not (a) take any
remedial action in response to the presence of any Hazardous Materials in, on,
under or about the Secured Property, or (b) enter into any settlement agreement,
consent decree or other compromise in respect of any such Hazardous Materials or
any Hazardous Material Claims. However, Mortgagee's prior consent shall not be
necessary in the event that the presence of any Hazardous Materials in, on,
under or about the Secured Property either poses an immediate threat to the
health, safety or welfare of any individual or is of such a nature that an
immediate remedial response is necessary and it is not possible to obtain
Mortgagee's consent before taking such action. In such event, Grantor shall
notify Mortgagee as soon as practical of any action so taken. Mortgagee shall
not withhold its consent, where such consent is required hereunder, if either
(a) a particular remedial action is ordered by a court of competent
jurisdiction, or (b) Grantor establishes to the satisfaction of Mortgagee that
there is no reasonable alternative to such remedial action which would result in
less impairment to the Secured Property, or (c) Grantor establishes to the
reasonable satisfaction of Mortgagee that such remedial action is required by
Environmental Requirements.

 

(6) Mortgagee, if it so elects, shall have the right to join and participate as
a party in any legal proceedings or actions initiated by any Person in
connection with any Hazardous Materials Claim and, in such case, Grantor shall
pay all of Mortgagee's attorneys' fees and expenses incurred in connection
therewith.

 



21

 

 

 

1.05F. Compliance With Instruments of Record. Grantor shall promptly perform and
observe, or cause to be performed and observed, all terms, covenants and
conditions of all instruments of record affecting the Secured Property,
non-compliance with which may affect the priority of the lien of this Mortgage,
or which may impose any duty or obligation upon Grantor or any lessee or other
occupant of the Secured Property or any part thereof. Grantor shall do or cause
to be done all things necessary to preserve intact and unimpaired all easements,
appurtenances and other interests and rights in favor, or constituting any part,
of the Secured Property.

 

1.05G. Alteration of Secured Property. Grantor shall not demolish, remove,
construct, restore, add to or alter any portion of the Secured Property or any
extension thereof, or consent to or permit any such demolition, removal,
construction, restoration, addition or alteration in an amount greater than
$150,000.00 in any calendar year, without Mortgagee’s prior written consent,
except for (1) initial tenant improvement work provided for in any Lease in
effect on the date hereof and in any other Lease approved by Mortgagee in
writing, and (2) ordinary, non-structural maintenance work.

 

1.05H. Parking. Grantor shall comply with all Legal Requirements for parking and
shall grant no parking rights in the Secured Property other than those provided
for in existing Leases, except with Mortgagee's prior written consent, not to be
unreasonably withheld. The Secured Property shall contain at all times not less
than the greater of (i) the number of parking spaces required to comply with all
covenants, restrictions, easements, Leases and other applicable agreements
affecting the Security Property or (ii) the number of parking spaces required to
comply with all Legal Requirements. If any part of the automobile parking areas
included within the Secured Property is taken by condemnation or such areas are
otherwise reduced, Grantor shall provide parking facilities in kind, size and
location as required to comply with all Leases and with the parking requirements
set forth herein. Any lease or other contract for such additional parking
facilities, if required, must be assignable and must be otherwise in form and
substance satisfactory to Mortgagee. Before entering into any such lease or
other contract for additional parking, Grantor will furnish to Mortgagee
satisfactory assurance of the completion of such facilities free of all liens
and in conformity with all Legal Requirements.

 

1.05I. Entry on Secured Property. Mortgagee or its representatives may enter
upon and inspect the Secured Property at all reasonable times; provided that as
long as no Event of Default or emergency then exists, any such inspection shall
only occur after reasonable notice has been given to Grantor (which notice may
be given by telephone or email).

 

1.05J. No Consent to Alterations or Repairs. Nothing contained in this Mortgage
shall in any way constitute the consent or request of Mortgagee, expressed or
implied, by inference or otherwise, to any contractor, subcontractor, laborer or
materialman for the performance of any labor or the furnishing of any materials
for any specific improvement, alteration or repair of the Secured Property or
any part thereof.

 



22

 

 

 

1.05K. Preservation of Lien; Mechanic's Liens. Grantor shall do or cause to be
done everything necessary so that the lien of this Mortgage shall be fully
preserved, at the sole cost of Grantor. Grantor shall discharge, pay or bond, or
cause to be discharged, paid or bonded, from time to time when the same shall
become due, all lawful claims and demands of mechanics, materialmen, laborers
and others which, if unpaid, might result in, or permit the creation of, a lien
on the Secured Property or any part thereof, or on the revenues, rents, issues,
income or profits arising therefrom.

 

1.05L. Use of Secured Property by Grantor. Grantor shall use, or cause to be
used, the Secured Property principally and continuously as and for a first-class
apartment complex. Grantor shall not use, or permit the use of, the Secured
Property or any part thereof, for any other principal use without the prior
written consent of Mortgagee. Grantor shall not initiate or acquiesce to any
change in any zoning or other land use classification now or hereafter in effect
and affecting the Secured Property or any part thereof without in each case
obtaining Mortgagee’s prior written consent thereto.

 

1.05M. Use of Secured Property by Public. Grantor shall not suffer or permit the
Secured Property, or any part thereof, to be used by the public as such, without
restriction or in such manner as might impair Grantor's title to the Secured
Property or any part thereof, or in such manner as might make possible a claim
or claims of adverse usage or adverse possession, or of any implied dedication
to the public of the Secured Property or any part thereof.

 

1.05N. Management. Management of the Premises shall be satisfactory to Mortgagee
and shall be performed by Grantor or a management company approved in writing by
Mortgagee and under a management contract satisfactory to Mortgagee, which
management contract shall be subject and subordinate to the rights and title of
Mortgagee under this instrument.

 

1.05O. Permitted Contests. If, and for so long as, Grantor is not in default
pursuant to any of the Loan Instruments, Grantor shall have the right, after
prior notice to Mortgagee, to contest, by appropriate legal proceedings,
diligently conducted in good faith and without cost or expense to Mortgagee, the
validity or application of any Legal Requirement, subject to the following:

 

(1) Such contest shall not subject Mortgagee or Grantor to any civil or criminal
liability;

 

(2) By the terms of any such Legal Requirement, compliance therewith pending the
prosecution of any such legal proceedings may legally be delayed without
incurring (or increasing the risk of incurring) any damage or injury of any kind
to the Secured Property or any Person or property and without incurring any lien
or charge of any kind against the Secured Property or any fine or penalty
against Grantor, Grantor may delay compliance therewith until the final
determination of such legal proceedings; and

 



23

 

 

 

(3) Such contest shall not cause a breach of any of the terms, conditions or
covenants of any Lease or other agreement on Grantor’s part to be performed.

 

1.06 Financial Information.

 

1.06A. Financial Statements. Grantor shall keep and maintain complete and
accurate books and records of the earnings and expenses of the Secured Property.
Grantor shall furnish to Mortgagee, at its own expense, within one hundred
twenty (120) days after the end of each fiscal year of Grantor and within thirty
(30) days after the end of each fiscal quarter of Grantor, including the fiscal
year during which the Loan is closed, annual or quarterly audited financial
statements, as applicable, prepared and certified by an independent certified
public accountant reasonably satisfactory to Mortgagee, in accordance with
generally accepted accounting principles relating to real estate consistently
applied. Notwithstanding the foregoing, if Grantor is not then in default of any
of the Obligations, the quarterly financial statements may be prepared and
certified by any officer or other authorized party of Grantor. The annual and
quarterly financial statements required hereunder shall include with respect to
the Secured Property: (1) a balance sheet, (2) a statement of cash flows, (3) a
detailed summary of operations, including, all rents and other income derived
from and all operating and capital expenses paid or incurred in connection with
the Secured Property and (4) a certified rent roll and other pertinent
information regarding the leasing as may be reasonably required by Mortgagee. In
addition to such annual financial statements, Grantor shall furnish to Mortgagee
such interim statements of financial position and cash flows and such interim
summaries of operations and interim rent rolls, including any of the information
described in the foregoing clauses (1) through (4), as Mortgagee shall require.
As to any Guarantor, and without any expense to Mortgagee, Grantor shall
furnish, or cause to be furnished, to Mortgagee, within one hundred twenty (120)
days after the end of each fiscal year of each Guarantor and within thirty (30)
days after the end of each fiscal quarter of each Guarantor, if any, including
the fiscal year during which the Loan is closed, annual or quarterly audited
financial statements, (as applicable), for each Guarantor, prepared and
certified by an independent, certified public accountant, reasonably
satisfactory to Mortgagee, in accordance with generally accepted accounting
principles, consistently applied. Notwithstanding the foregoing, if Grantor is
not then in default of any of the Obligations, the quarterly financial
statements may be prepared and certified by any officer or other authorized
party of Guarantor. The annual and quarterly financial statements required
hereunder shall include a balance sheet, a statement of cash flows and a
statement of profit and loss. Within forty-five (45) days after the end of each
fiscal quarter of Grantor, Grantor shall also deliver the certifications
required by Section 5.20 of this Mortgage.

 

1.06B. Right to Inspect Books and Records. Mortgagee or its representatives
shall have the right to examine and make copies of all books and records and all
supporting vouchers and data related to the Secured Property at reasonable times
upon reasonable written notice to Grantor. Such examination may occur at the
Secured Property or at Grantor's principal place of business and shall be at
Grantor's sole cost and expense at reasonable times upon reasonable written
notice to Grantor.

 



24

 

 

 

1.07 Condemnation.

 

1.07A. Mortgagee's Right to Participate in Proceedings. If the Secured Property,
or any part thereof, shall be taken in condemnation proceedings or by exercise
of any right of eminent domain (collectively, "Condemnation Proceedings"),
Mortgagee shall have the right to participate in any such Condemnation
Proceedings and all awards or payments (collectively, "Award") that may be made
in any such Condemnation Proceedings are hereby assigned to Mortgagee, and shall
be deposited with Mortgagee and applied in the manner set forth in this Section
1.07. Grantor shall give Mortgagee immediate notice of the actual or threatened
(in writing) commencement of any Condemnation Proceedings affecting all or any
part of the Secured Property, including all such Condemnation Proceedings as to
severance and consequential damage and change in grade in streets, and will
deliver to Mortgagee copies of any and all papers served or received in
connection with any Condemnation Proceedings. Notwithstanding the foregoing,
Mortgagee is hereby authorized, at its option, to commence, appear in and
prosecute in its own or Grantor's name any action or proceeding relating to any
Condemnation Proceedings and to settle or compromise any claim in connection
therewith. No settlement for the damages sustained in connection with any
Condemnation Proceedings shall be made by Grantor without Mortgagee's prior
written approval, not to be unreasonably withheld. Grantor shall execute any and
all further documents that may be required in order to facilitate the collection
of each Award.

 

1.07B. Application of Condemnation Award. (1) If at any time title or temporary
possession of the whole or any part of the Secured Property shall be taken in
any Condemnation Proceeding or pursuant to any agreement among Grantor,
Mortgagee and/or those authorized to exercise the right of condemnation,
Mortgagee, in its discretion and without regard to the adequacy of its security
hereunder, shall have the right to apply any Award received to payment of the
Obligations whether or not due, in such order as Mortgagee shall determine,
subject, however, to the limitations on charging the Make-Whole Amount upon the
application of insurance proceeds and condemnation awards as set forth in the
paragraph of the Note which commences with the phrase “Notwithstanding the
foregoing, in the event of a casualty or condemnation . . .”. If all or
substantially all of the Secured Property is taken and the amount of the Award
received by Mortgagee is not sufficient to pay the then unpaid balance of the
Obligations, the balance of the Obligations shall, at the option of Mortgagee,
become immediately due and payable and Grantor shall, within ten (10) days after
written notice to Grantor that Mortgagee has so applied the Award, pay the
difference between such balance and the amount of the Award. "Substantially all
of the Secured Property" shall be deemed to have been taken if the balance of
the Secured Property, in the reasonable opinion of Mortgagee,(a) cannot be
restored to a self-contained and architecturally complete unit or units or (b)
the balance of the Secured Property as restored will not be economically viable
and capable of supporting all carrying charges and operating and maintenance
expenses.

 



25

 

 

 

(2) Notwithstanding any provision contained herein to the contrary, but subject
to the provisions of Section 1.07B(3), if less than Substantially All of the
Secured Property shall be taken in a Condemnation Proceeding (except for a
taking (a) of more than thirteen (13) apartment units contained in the
Improvements, (b) of an amount of parking spaces which would cause the Secured
Property to be in violation of zoning or other applicable law or Legal
Requirements or to be in violation of any covenants, restrictions, easements,
Leases and other applicable agreements affecting the Secured Property, and/or
(c) that affects access to the Premises or any part thereof from a public right
of way), Mortgagee shall, after deducting Mortgagee's costs in connection with
collection, review and disbursement related to the Award and the Condemnation
Proceeding, apply the balance of the Award to the cost of restoring, repairing
or altering the remaining portion of the Secured Property, subject to the
provisions of Section 1.03(H) (which provisions shall apply in all respects
except that any reference therein to Proceeds shall be deemed to refer to the
Award), and Grantor will promptly restore, repair or alter the remaining Secured
Property, subject to the provisions of Section 1.03(H). The provisions of this
Section 1.07(B)(2) shall not apply unless Grantor shall furnish to Mortgagee
evidence satisfactory to Mortgagee that the Secured Property, as so restored,
reconstructed or altered, and its use would fully comply with all Legal
Requirements. The balance of the Award so deposited with Mortgagee, after
disbursement in accordance with this Section 1.07(B)(2), shall be applied to the
payment of the Obligations, whether or not due, in such order as Mortgagee shall
determine. The Award and other sums deposited with Mortgagee, until disbursed or
applied as provided in this Section 1.07)B)(2), may be commingled with the
general funds of Mortgagee, shall constitute additional security for the
Obligations, and shall not bear interest.

 

(3) In all cases in which any taking occurs during the last twelve (12) months
prior to the Maturity Date, or in Mortgagee's judgment, Grantor is not
proceeding with the repair or restoration in a manner that would entitle Grantor
to have the Award disbursed to it, or for any other reason Mortgagee determines,
in its judgment, that Grantor shall not be entitled to the Award pursuant to the
terms of this Mortgage, Mortgagee, without regard to the adequacy of its
security hereunder, shall have the right to apply the Award to payment of the
Obligations, whether or not due, in such order as Mortgagee shall determine.

 

1.07C. Reimbursement of Costs. In the case of any taking covered by the
provisions of this Section 1.07, Mortgagee (to the extent that Mortgagee has not
been reimbursed therefor by Grantor) shall be entitled, as a first priority, to
reimbursement out of any Award for all reasonable costs, fees, and expenses
incurred in the determination and collection of the Award.

 

1.07D. Existing Obligations. Notwithstanding any taking by Condemnation
Proceedings or any application of the Award to the Obligations, Grantor shall
continue to pay the monthly installments due pursuant to the Note, as well as
all other sums secured by this Mortgage. If prior to Mortgagee's receipt of the
Award, the Secured Property shall have been sold through foreclosure of this
Mortgage or other similar proceeding, Mortgagee shall have the right to receive
the Award to the extent that any portion of the Obligations are still unpaid
after application of the proceeds of the foreclosure sale or similar proceeding,
with interest thereon at the Increased Rate, plus attorneys' fees and other
costs and disbursements incurred by Mortgagee in connection with the collection
of the Award and in establishing the amount of, and collecting, any deficiency.
The application of the Award to the Obligations, whether or not then due or
payable, shall not postpone, abate or reduce any of the periodic installments of
interest or principal thereafter to become due pursuant to the Note or this
Mortgage until the Obligations are paid and performed in full.

 



26

 

 

 

1.08 Leases.

 

1.08A. Performance of Lessor's Covenants. Grantor, as lessor, has entered and
will enter into leases or licenses with tenants, as lessees or licensees,
respectively, for parts or all of the Secured Property (all such leases and
licenses are hereinafter referred to individually as a "Lease" and collectively
as "Leases" and the lessees or licensees under such Leases are hereinafter
referred to individually as a "Lessee" and collectively as "Lessees"). Grantor
shall faithfully perform the lessor's material covenants under the Leases.
Grantor shall neither do, nor neglect to do, nor permit to be done (other than
enforcing the terms of such Leases and exercising the lessor's remedies
thereunder following a default or event of default on the part of any Lessee in
the performance of its obligations pursuant to the Lease or except as provided
for in the Assignment), anything which may cause the modification or termination
of any of the Leases, or of the obligations of any Lessee or any other person
claiming through such Lessee, or which may diminish or impair the value of any
Lease or the rents provided for therein, or the interest of the lessor or of
Mortgagee therein or thereunder. Each Lease shall make provision for the
attornment of the Lessee thereunder to any person succeeding to the interest of
Grantor as the result of any judicial or nonjudicial foreclosure or transfer in
lieu of foreclosure hereunder, such provision to be in form and substance
approved by Mortgagee, provided that nothing herein shall be construed to
require Mortgagee to agree to recognize the rights of any Lessee under any Lease
following any such foreclosure or transfer in lieu thereof unless Mortgagee
shall expressly hereafter agree thereto in writing with respect to a particular
Lease.

 

1.08B. Notice of Default. Grantor shall give Mortgagee immediate notice of any
notice of a material default or of any Event of Default, extension, renewal,
expansion, surrender or cancellation given to or received from any Lessee or
from any other Person with respect to any Lease and shall furnish Mortgagee with
a copy of each such notice.

 

1.08C. Representations Regarding Leases. Grantor represents and warrants that
(1) to the best of Grantor’s knowledge after due inquiry, all representations
made by it in the Leases are true; (2) to the best of Grantor’s knowledge after
due inquiry, all Improvements and the leased space demised and let pursuant to
each Lease have been completed to the satisfaction of the applicable Lessee; (3)
each Lessee is in possession of its leased space and has commenced payment of
Rent under its Lease except as disclosed to Mortgagee in writing in the Rent
Roll or Rent Roll Certification; (4) all Rents and other charges due and payable
under the Leases have been paid except as disclosed to Mortgagee in writing in
the Rent Roll or Rent Roll Certification; (5) no Rent has been prepaid, except
as expressly provided pursuant to the applicable Lease; (6) there is no existing
default or breach of any covenant or condition on the part of any Lessee or
lessor under any Lease except as disclosed to Mortgagee in writing in the Rent
Roll or Rent Roll Certification; (7) there are no options to purchase all or any
portion of the Secured Property contained in any Lease; (8) there are no options
to renew, cancel, extend or expand by any Lessee except as stated in the
Leases;(9) there are no amendments of or modifications to any Leases except as
disclosed in writing to Mortgagee; (10) Grantor is the absolute owner of each
Lease with full right and title to assign the same and the Rents thereunder to
Mortgagee; (11) to the best of Grantor’s knowledge after due inquiry, each Lease
is valid and in full force and effect; (12) except as provided in the
Assignment, there is no outstanding assignment or pledge thereof or of the Rents
due or to become due; (13) to the best of Grantor’s knowledge after due inquiry,
no Lessee has any defense, set-off or counterclaim against Grantor; (14) no
Rents payable pursuant to any Lease have been or will be anticipated,
discounted, released, waived, compromised or otherwise discharged, except as may
be expressly permitted by such Lease; and (15) all Leases are subject and
subordinate to this Mortgage.

 



27

 

 

 

1.08D. Covenants Regarding Leases. Grantor shall not, without the prior written
consent of Mortgagee obtained in each instance:

 

(1) lease to any Person, all or any part of the space in, on or over any of the
Premises; except Leases for actual occupancy by the Lessee made in the ordinary
course of the business of owning and operating a first-class apartment project
in a prudent manner, on Grantor’s standard lease form, approved by Mortgagee,
without material deviation therefrom;

 

(2) cancel, terminate or accept a surrender or suffer or permit any
cancellation, termination or surrender of any Lease or any guaranty of any Lease
except, with respect to any Lease, in the ordinary course of business of owning
and operating a first class apartment project in a prudent manner;

 

(3) modify any Lease so as to (i) reduce the term thereof or the Rents payable
thereunder, (ii) change any renewal provision contained therein, (iii) otherwise
increase any obligation of Grantor thereunder, or (iv) reduce any obligation of
Lessee thereunder;

 

(4) commence any summary proceeding or other action to recover possession of any
space demised pursuant to any Lease, other than a proceeding brought in good
faith by reason of a default of any Lessee;

 

(5) receive or collect, or permit the receipt or collection of, any Rents for
more than one month in advance of the payment due dates;

 

(6) take any other action with respect to any Lease which would tend to impair
the security of Mortgagee pursuant to this Mortgage;

 

(7) extend any present Lease other than in accordance with the terms presently
provided for therein; except leases for actual occupancy by the Lessee made in
the ordinary course of business of owning and operating a first-class apartment
project in a prudent manner;

 



28

 

 

 

(8) execute any agreement or instrument or create or permit a lien which may be
or become superior to any Lease;

 

(9) suffer or permit to occur any release of liability of any Lessee or the
accrual of any right in any Lessee to withhold payment of any Rent;

 

(10) sell, assign, transfer, mortgage, pledge or otherwise dispose of or
encumber, whether by merger, consolidation, operation of law or otherwise, any
Lease or any Rents;

 

(11) alter, modify or change the terms of any guaranty of any Lease or consent
to the release of any party thereto; or

 

(12) request, consent, agree to, or accept, the subordination of any Lease to
any mortgage (other than this Mortgage) or other encumbrance now or hereafter
affecting the Premises.

 

1.08E. Application of Rents. Grantor shall use and apply all Rents from the
Secured Property first to the payment and performance of the Obligations in
accordance with the terms of the Loan Instruments, and then to the payment of
all Impositions and the costs and expenses of management, operation, repair,
maintenance, preservation, reconstruction and restoration of the Secured
Property in accordance with the requirements of this Mortgage and the
obligations of Grantor as the lessor under any Lease. Grantor shall not use any
Rents for purposes unrelated to the Secured Property unless and until all
current payments of the Obligations, Impositions and such costs and expenses
have been paid or provided for and adequate cash reserves have been set aside to
ensure the timely future payment of all such items.

 

1.08F. Indemnity Against Unapproved Lease Modifications and Amendment. In the
event that Mortgagee or any grantee or assignee of Mortgagee takes title to, or
otherwise comes into possession of, the Secured Property and thereafter a Lessee
under a Lease attorns to Mortgagee or such other party pursuant to a
Subordination, Non-Disturbance and Attornment Agreement entered into by
Mortgagee and such Lessee, Grantor hereby indemnifies and holds Mortgagee
harmless from and against any and all claims, liabilities, costs and expenses of
any kind or nature against or incurred by Mortgagee arising out of the
enforcement by any Lessee against Mortgagee or any grantee or assignee of
Mortgagee, of any affirmative claim, cost or expense, or any defense, abatement
or right of set off under any modification or amendment to a Lease which is
binding upon Mortgagee and which was entered into by Grantor after the date of
this Mortgage in violation of the requirements of subsection 1.08D hereof

 

1.09Assignment of Leases, Rents, Income, Profits and Cash Collateral.

 



29

 

 

 

1.09A. Assignment; Discharge of Obligations. Grantor hereby unconditionally,
absolutely and presently bargains, sells, grants, assigns, releases and sets
over unto Mortgagee (1) all Leases and all other tenancies, occupancies,
subleases, franchises and concessions of the Land or Improvements or which in
any way affect the use or occupancy of all or any part of the Land or
Improvements, and any other agreements affecting the use and occupancy of all or
any part of the Land or Improvements, in each case, whether now or hereafter
existing, and all right, title and interest of Grantor thereunder, including all
rights to all security or other deposits, (2) all guarantees of the obligations
of any lessee, licensee or other similar party under any of the foregoing,
whether now or hereafter existing, and (3) the Rents, regardless of whether the
Rents accrue before or after foreclosure or during the full period of
redemption. For the aforesaid purpose, Grantor does hereby irrevocably
constitute and appoint Mortgagee its attorney-in-fact, in its name, to receive
and collect all Rents, as the same accrue, and, out of the amount so collected,
Mortgagee, its successors and assigns, are hereby authorized (but not obligated)
to pay and discharge the Obligations (including any accelerated Obligations) in
such order as Mortgagee may determine and whether due or not, and to pay the
remainder, if any, to Grantor, or as otherwise required by law. Neither this
assignment nor any such action shall constitute Mortgagee as a "mortgagee in
possession" or otherwise make Mortgagee responsible or liable in any manner with
respect to the Secured Property or the use, occupancy, enjoyment or operation of
all or any portion thereof, unless and until Mortgagee, in person or by agent,
assumes actual possession thereof. Nor shall appointment of a receiver for the
Secured Property by any court at the request of Mortgagee or by agreement with
Grantor, or the entering into possession of the Secured Property or any part
thereof by such receiver, be deemed to make Mortgagee a mortgagee-in-possession
or otherwise responsible or liable in any manner with respect to the Secured
Property or the use, occupancy, enjoyment or operation of all or any portion
thereof. The assignment of all Leases and Rents in this Section 1.09 is intended
to be an absolute, unconditional and present assignment from Grantor to
Mortgagee and not merely the passing of a security interest. Grantor shall, at
any time or from time to time, upon request of Mortgagee, execute and deliver
any instrument as may be requested by Mortgagee to further evidence the
assignment and transfer to Mortgagee of Grantor's interest in any Lease or
Rents. Nothing herein shall in any way limit Mortgagee's remedies or Grantor's
Obligations under the Assignment.

 

1.09B. Entry Onto Secured Property; Lease of Secured Property. Mortgagee, at its
option, may enter and take possession of the Secured Property and manage and
operate the same as provided in Section 4.01, such management and operation to
include the right to enter into Leases and new agreements and to take any action
which, in Mortgagee's judgment, is necessary or proper to conserve the value of
the Secured Property. The expenses (including any receiver's fees, attorneys'
fees and agent's compensation) incurred pursuant to the powers herein contained
shall be secured hereby. Mortgagee shall not be liable to account to Grantor for
any action taken pursuant hereto other than to account for any Rents actually
received by Mortgagee.

 

1.09C. License to Manage Secured Property. Notwithstanding anything to the
contrary contained in Section 1.09A or Section 1.09B, so long as there shall
exist no Event of Default hereunder, Grantor shall have the license to manage
and operate the Secured Property, including the right to enter into Leases, and
collect all Rents as they accrue (but not more than one month in advance).

 



30

 

 

 

1.09D. Delivery of Assignments. Grantor shall execute such additional documents
as may be reasonably requested from time to time by Mortgagee, to evidence the
assignment to Mortgagee or its nominee of any Leases now or hereafter made, such
assignment documents to be in form and content acceptable to Mortgagee. Grantor
shall deliver to Mortgagee, within thirty (30) days after Mortgagee's written
request therefor (1) a duplicate original or photocopy of each Lease which is at
the time of such request outstanding upon the Secured Property and (2) a
complete schedule, certified by Grantor, of each Lease, showing the unit number,
type, Lessee name, monthly rental, date to which Rents have been paid, term of
Lease, date of occupancy, date of expiration, existing defaults, if any, and
every special provision, concession or inducement granted to such Lessee.

 

1.09E. Indemnity. Grantor shall assert no claim or liability related to
Mortgagee’s exercise of its rights pursuant to this Section 1.09. Grantor
expressly waives all such claims and liabilities. Grantor hereby holds Mortgagee
harmless from and against any and all claims, liabilities and expenses of any
kind or nature against or incurred by Mortgagee arising out of Mortgagee's
exercise of its rights pursuant to this Section 1.09, including Mortgagee's
management, operation or maintenance of the Secured Property or the collection
and disposition of Rents.

 

1.10 Further Assurances.

 

1.10A. General; Appointment of Attorney-in-Fact. Upon request by Mortgagee, from
time to time, Grantor shall prepare, execute and deliver, or cause to be
prepared, executed and delivered, to Mortgagee, all instruments, certificates
and other documents which may, in the reasonable opinion of Mortgagee, be
necessary or desirable in order to effectuate, complete, perfect or continue and
preserve the Obligations and the lien of this Mortgage provided that such
instruments, certificates and other documents do not (i) materially increase any
obligation imposed on Grantor or (ii) materially change the applicability, scope
or effect of any covenant, condition, or restriction contained in any of the
Loan Instruments. Upon any failure by Grantor to do so, Mortgagee may prepare,
execute and record any such instruments, certificates and documents for and in
the name of Grantor and Grantor hereby appoints Mortgagee the agent and
attorney-in-fact of Grantor for such purposes. This power is coupled with an
interest and shall be irrevocable so long as any part of the Obligations remain
unpaid or unperformed. Grantor shall reimburse Mortgagee for all sums expended
by Mortgagee in preparing, executing and recording such instruments,
certificates and documents and such sums shall be secured by this Mortgage.

 

1.10B. Statement Regarding Obligations. Grantor shall, within ten (10) days
after request by Mortgagee, furnish Mortgagee with a written statement, duly
acknowledged, setting forth (1) the unpaid principal balance of the Loan and the
accrued but unpaid interest thereon,(2) whether or not any setoffs or defenses
exist against the payment of such principal or interest, and (3) if such setoffs
or defenses exist, the particulars thereof.

 



31

 

 

 

1.10C. Additional Security Instruments. Grantor, from time to time and within
fifteen (15) days after request by Mortgagee, shall execute, acknowledge and
deliver to Mortgagee such chattel mortgages, security agreements or other
similar security instruments, in form and substance reasonably satisfactory to
Mortgagee, covering all property of any kind whatsoever owned by Grantor or in
which Grantor may have any interest which, in the opinion of Mortgagee, is
necessary to the operation and maintenance of the Secured Property or is
otherwise a part of the Secured Property. Grantor, from time to time and within
fifteen (15) days after request by Mortgagee, shall also execute, acknowledge
and deliver any financing statement, renewal, affidavit, certificate,
continuation statement, supplementary mortgage or other document as Mortgagee
may reasonably request in order to perfect, preserve, continue, extend or
maintain the security interest under, and the priority of, this Mortgage or such
chattel mortgage or other security instrument, as a first lien. Grantor shall
pay to Mortgagee on demand all costs and expenses incurred by Mortgagee in
connection with the preparation, execution, recording, filing and refiling of
any such instrument or document, including charges for examining title and
attorneys' fees and expenses for rendering an opinion as to the priority of this
Mortgage and of each such chattel mortgage or other security agreement or
instrument as a valid and subsisting first lien on such property. Neither a
request so made by Mortgagee, nor the failure of Mortgagee to make such a
request, shall be construed as a release of such property, or any part thereof,
from the lien of this Mortgage. This covenant and each such mortgage, chattel or
other security agreement or instrument, delivered to Mortgagee are cumulative
and given as additional security. Grantor shall pay all premiums and related
costs in connection with any title insurance policy or policies in full or
partial replacement of the title insurance policy now insuring or which will
insure the lien of this Mortgage.

 

1.10D. Security Agreement. This Mortgage shall constitute a security agreement
under Article 9 of the Code with respect to the Personal Property covered by
this Mortgage. Pursuant to the applicable Granting Clauses hereof, Grantor has
granted Mortgagee a security interest in the Personal Property and in all
additions and accessions thereto, substitutions therefor and proceeds thereof
for the purpose of securing all Obligations now or hereafter secured by this
Mortgage. The following provisions relate to such security interest:

 

(1) The Personal Property includes all now existing or hereafter acquired or
arising equipment, inventory, accounts, chattel paper, instruments, documents,
deposit accounts, investment property, letter-of-credit rights, commercial tort
claims, supporting obligations and general intangibles now or hereafter used or
procured for use on the Premises or otherwise relating to the Premises. If
Grantor shall at any time acquire a commercial tort claim relating to the
Premises, Grantor shall immediately notify Mortgagee in a writing signed by
Grantor of the brief details thereof and grant to Mortgagee a security interest
therein and in the proceeds thereof.

 



(2) Grantor hereby irrevocably authorizes Mortgagee at any time and from time to
time to file in any filing office in any Uniform Commercial Code jurisdiction
any initial financing statements and amendments thereto, either with or without
Grantor’s signature, that (a) indicate the collateral as “all assets used or
procured for use or otherwise relating to” the Premises or words of similar
effect, or as being of equal or lesser scope or in greater detail, and to
indicate the Premises as defined, or in a manner consistent with the term as
defined, in this Mortgage and (b) contain any other information required by part
5 of Article 9 of the Uniform Commercial Code of the filing office for the
sufficiency or filing office acceptance of any initial financing statement or
amendment, including whether Grantor is an organization, the type of
organization and any organizational identification number issued to Grantor.
Grantor agrees to provide any such information to Mortgagee promptly upon
written request. Grantor also ratifies its authorization for Mortgagee to have
filed in any filing office in any Uniform Commercial Code jurisdiction any like
initial financing statements or amendments thereto if filed prior to the date
hereof. Grantor shall pay to Mortgagee, from time to time, upon demand, any and
all costs and expenses incurred by Mortgagee in connection with the filing of
any such initial financing statements and amendments, including attorneys’ fees
and all disbursements. Such costs and expenses shall bear interest at the
Increased Rate from the date paid by Mortgagee until the date repaid by Grantor
and such costs and expenses together with such interest, shall be part of the
Obligations and shall be secured by this Mortgage.

 



32

 

 

 

(3) Grantor shall any time and from time to time take such steps as Mortgagee
may reasonably request for Mortgagee to obtain “control” of any Personal
Property for which control is a permitted or required method to perfect or to
insure priority of the security interest in such Personal Property granted
hereby.

 

(4) Upon the occurrence of an Event of Default, Mortgagee shall have the rights
and remedies of a secured party under the Code as well as all other rights and
remedies available at law or in equity or under this Mortgage.

 

(5) This Mortgage also constitutes a fixture filing.

 

(6) If Grantor does not have an organizational identification number and later
obtains one, Grantor shall forthwith notify Mortgagee of such organizational
identification number.

 

(7) Terms defined in the Code and not otherwise defined in this Mortgage have
the same meanings in this Section 1.10D as are set forth in the Code. In the
event that a term is used in Article 9 of the Code and also in another Article
of the Code, the term used in this Section 1.10D is that used in Article 9. The
term “control", as used in this Paragraph, has the meaning given in Section
9-104, 9-105, 9-106 or 9-107 of Article 9 of the Code, as applicable.

 

1.10E. Preservation of Grantor's Existence. Grantor shall do all things
necessary to preserve and keep in full force and effect its existence,
franchises, rights and privileges under the laws of the state of its formation
and of the State, and shall comply with all applicable Legal Requirements.

 

1.10F. Further Indemnities. In addition to any other indemnities contained in
the Loan Instruments, and except as otherwise limited in the Loan Instruments,
Grantor hereby agrees to indemnify and hold Mortgagee harmless from and against
all losses, liabilities, suits, obligations, fines, damages, penalties, claims,
costs, charges and expenses, including architects', engineers' and attorneys'
fees and disbursements which may be imposed upon, incurred or asserted against
Mortgagee by reason of: (1) the construction of the Improvements, (2) any
capital improvements, other work or things, done in, on, under or about the
Secured Property or any part thereof, (3) any use, nonuse, misuse, possession,
occupation, alteration, repair, condition, operation, maintenance or management
of the Secured Property or any part thereof or any street, drive, sidewalk,
curb, passageway or space adjacent thereto, (4) any negligence or willful act or
omission on the part of Grantor, any Lessee or any agent, contractor, servant,
employee, licensee or invitee of any Lessee or of Grantor, (5) any accident,
injury (including death) or damage to any person or property occurring in, on,
under or about the Secured Property or any part thereof or in, on, under or
about any street, drive, sidewalk, curb, passageway or space adjacent thereto,
(6) any default under any Loan Instrument or any Event of Default, (7) any lien
or claim arising or alleged to have arisen on or against the Secured Property or
any part thereof under any Legal Requirement or any liability asserted against
Mortgagee with respect thereto, (8) any tax attributable to the execution,
delivery, filing or recording of any Loan Instrument, (9) any contest permitted
pursuant to the provisions of this Mortgage, or (10) the enforcement or
attempted enforcement of this indemnity.

 



33

 

 

 

1.10G. Absence of Insurance. The obligations of Grantor under this Mortgage and
the other Loan Instruments shall not in any way be affected by (1) the absence,
in any case, of adequate insurance, (2) the amount of the insurance or (3) the
failure or refusal of any insurer to perform any obligation required to be
performed by it pursuant to any insurance policy affecting the Secured Property.
If any claim, action or proceeding is made or brought against Mortgagee by
reason of any event as to which Grantor is obligated to indemnify Mortgagee,
then, upon demand by Mortgagee, Grantor, at Grantor’s sole cost and expense,
shall resist or defend such claim, action or proceeding in Mortgagee's name, if
necessary, by such attorneys as Mortgagee shall approve. Notwithstanding the
foregoing, Mortgagee may engage its own attorneys, in its discretion, to defend
it or to assist in its defense, and Grantor shall pay the fees and disbursements
of such attorneys and, until so paid, such amounts shall bear interest at the
Increased Rate and shall be secured by this Mortgage.

 

1.10H. Lost Note. Upon Mortgagee furnishing to Grantor an affidavit stating that
the Note has been mutilated, destroyed, lost or stolen, Grantor shall deliver to
Mortgagee, in substitution therefor, a new note containing the same terms and
conditions as the Note, with a notation thereon of the unpaid principal balance
and accrued and unpaid interest thereon. Upon execution and delivery of the
replacement note, all references in any of the Loan Instruments to the “Note”
shall mean the replacement note.

 

 

1.11 Prohibition on Transfers, Liens or Further Encumbrances.

 

1.11A. Continuing Ownership and Management. Grantor acknowledges that the
continuous ownership of the Secured Property and its continuous management and
operational control by Grantor are material to the making of the Loan.

 



34

 

 

 

1.11B. Prohibition on Transfers, Liens or Further Encumbrances. Except with the
prior written consent of Mortgagee, neither Grantor, nor any other Person, may
transfer, convey, assign, sell, alienate, mortgage, encumber, pledge,
hypothecate, grant a security interest in, or otherwise dispose of (in each
instance whether voluntarily or involuntarily, by operation of law or otherwise,
directly or indirectly, and, in each case, also prohibiting the granting of an
option or the execution of an agreement relating to any of the foregoing):

 

(1) all or any part of the Secured Property and/or the Rents, or any interest
therein;

 

(1)any legal or beneficial ownership interest in Grantor or in any of Grantor’s
constituent entities, whether direct or indirect, and on all levels, whether
made directly or through an intermediary, and whether made in one transaction or
effected in more than one transaction; or

 

(2)the management and operation by Grantor of the Secured Property.

 

Without limiting the generality of the foregoing, for purposes of this Section
1.11, a transfer or disposition of the Secured Property (or the Rents, as
applicable) or any part thereof or interest therein shall include (a) the change
of Grantor's type of organization, jurisdiction of organization or other legal
structure, (b) the transfer of the Secured Property or any part thereof or
interest therein to a cooperative corporation or association, (c) the conversion
of all or any part of the Secured Property or interest therein to a condominium
form of ownership, (d) any lease for space in any Improvements for purposes
other than occupancy by the tenant, (e) any lease for space in the Improvements
containing an option to purchase, (f) any conditional sale or any title
retention agreement with regard to, all or any part of the Secured Property or
the Rents and (g) unless Grantor has provided Mortgagee with at least thirty
(30) days prior written notice thereof, any change of Grantor's name, place of
business or, if Grantor has more than one place of business, any change of its
chief executive office, or any change of Grantor's mailing address or
organizational identification number if it has one. Any action or event
described in this Section 1.11B is herein called a "Transfer" and all Transfers
are prohibited without the prior written consent of Mortgagee.

 

1.11C. Acceleration of Obligations. In the event of a Transfer without the prior
written consent of Mortgagee, Mortgagee may, without limiting any other right or
remedy available to Mortgagee at law, in equity or by agreement with Grantor,
and in Mortgagee's discretion, and without regard to the adequacy of its
security, accelerate the maturity of the Note and require the payment of all
then existing Obligations, including the Make-Whole Amount provided in Section
4.06. The giving of consent by Mortgagee to a Transfer in any one or more
instances shall not limit or waive the need for such consent in any other or
subsequent instances.

 



35

 

 

 

1.12 Expenses. Promptly after Mortgagee’s demand therefor, Grantor shall pay
Mortgagee for all costs and expenses, including attorneys’ fees and expenses and
costs of obtaining evidence of title, incurred by Mortgagee in connection with
any action, suit, legal proceeding, claim or dispute (a) arising under or in
connection with the performance of any rights or obligations under any Loan
Instrument or affecting the Obligations or the Secured Property, (b) involving
any insurance proceeds or condemnation awards with respect to the Secured
Property, (c) to protect the security hereof, (d) as to any concern of Mortgagee
with the condition of the Secured Property, or (e) of any other kind or nature
in which Mortgagee is made a party relating to the Secured Property or the Loan,
or appears as a party, including those related to the estate of an insolvent or
decedent or any bankruptcy, receivership, or other insolvency under any chapter
of the Bankruptcy Code (Title 11 of the United States Code), as amended, or any
other insolvency proceeding or any exercise of the power of sale or judicial
foreclosure as set forth in this Mortgage. If the Obligations are referred to
attorneys for collection, foreclosure or any cause set forth in Article III,
Grantor shall pay all costs and expenses incurred by Mortgagee, including
attorneys' fees and expenses, all costs of collection, litigation costs and
costs (which may be estimated as to items to be expended after completion of any
foreclosure or other action) of procuring title insurance policies, whether or
not obtained, Torrens certificates and similar assurances with respect to title
and value as Mortgagee may deem necessary together with all statutory costs,
with or without the institution of an action or proceeding. All costs and
expenses described in this Section 1.12, with interest thereon at the Increased
Rate from the date paid by Mortgagee to the date paid by Grantor, shall be paid
by Grantor on demand, and shall be secured by this Mortgage.

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

Grantor represents and warrants:

 

2.01 Warranty of Title. Grantor (a) lawfully owns and holds title to the Secured
Property (other than the Personal Property), in fee simple, subject to no
mortgage, lien, charge or other encumbrance, except as specifically set forth in
the title insurance policy issued to Mortgagee upon recordation of this
Mortgage, (b) has full power and lawful authority to grant, bargain, sell,
convey, assign, release, pledge, set over, transfer and mortgage the Secured
Property as set forth herein,(c) lawfully owns and holds title to the Personal
Property subject to no mortgage, lien, charge or other encumbrance except as set
forth herein, and (d) does warrant and will defend the title to the Secured
Property against all claims and demands whatsoever.

 

2.02 Ownership of Additional or Replacement Improvements and Personal Property.
All Improvements and Personal Property hereafter affixed, placed or used by
Grantor on the Secured Property shall be owned by Grantor free from all
mortgages, liens, charges or other encumbrances.

 



36

 

 

 

2.03 No Pending Material Litigation or Proceeding; No Hazardous Materials.

 

2.03A. Proceedings Affecting Grantor. There are no actions, suits,
investigations or proceedings of any kind pending, or, to the best knowledge and
belief of Grantor, threatened, against or affecting Grantor, or any Guarantor,
or against any shareholder, general partner or member of Grantor or any
Guarantor, or the business, operations, properties or assets of Grantor or any
shareholder, general partner or member of Grantor or any Guarantor, or before or
by any Governmental Agency, which may result in any material adverse change in
the business, operations, properties or assets or in the condition, financial or
otherwise, of Grantor or any Guarantor or any general partner or member of
Grantor or any Guarantor, or in the ability of Grantor to pay or otherwise
perform the Obligations. To the best knowledge and belief of Grantor, no default
exists with respect to any judgment, order, writ, injunction, decree, demand,
rule or regulation of any Governmental Agency, which might materially and
adversely affect the business, operations, properties or assets or the
condition, financial or otherwise, of Grantor or any Guarantor or any general
partner or member of Grantor or the ability of Grantor to pay or otherwise
perform the Obligations.

 

2.03B. Proceedings Affecting Secured Property. There are no actions, suits,
investigations or proceedings of any kind pending, or, to the best knowledge and
belief of Grantor, threatened, against or affecting the Secured Property
(including any attempt or threat by any Governmental Agency to condemn or rezone
all or any portion of the Secured Property), or involving the validity,
enforceability or priority of the Loan Instruments or enjoining or preventing or
threatening to enjoin or prevent the use and occupancy of the Secured Property
or the performance by Grantor of the Obligations, and there are no rent
controls, governmental moratoria or environmental controls (other than those
generally imposed by federal or state law) presently in existence or, to the
best knowledge and belief of Grantor, threatened, affecting the Secured
Property.

 

2.03C. No Hazardous Material. Neither Grantor nor, to the best knowledge and
belief of Grantor, any other Person has ever:

 

(1) caused or knowingly permitted any Hazardous Material to be placed, held,
located or disposed of, in, on, under or about the Secured Property or any part
thereof, except for the use, storage and disposal (such use, storage and
disposal to be in all cases in accordance with all applicable Legal
Requirements) of de minimis amounts of janitorial and cleaning supplies and
other Hazardous Materials typically used in the ordinary course of operating and
maintaining a first class apartment complex, or caused or knowingly permitted,
in violation of any Legal Requirement, any Hazardous Material to be placed,
held, located or disposed of, in, on, under or about any other real property
legally or beneficially owned (or any interest or estate which is so owned) by
Grantor in any jurisdiction now or hereafter having in effect a so-called
"superlien" law or ordinance (the effect of which superlien law or ordinance
would be to permit the creation of a lien on the Secured Property to secure any
obligation), and neither the Secured Property, nor any part thereof, nor any
other real property legally or beneficially owned (or any interest or estate
therein which is so owned) by Grantor in any jurisdiction now or hereafter
having in effect a so-called "superlien" law or ordinance or any part thereof,
has ever been used (whether by Grantor or, to the best knowledge or belief of
Grantor, by any other Person) as a dump site, storage (whether permanent or
temporary) site or transfer site for any Hazardous Material; or

 



37

 

 

 

(2)               caused or knowingly permitted any asbestos or underground fuel
storage facility to be located in, on, under or about the Secured Property; or

 

(3) discovered any occurrence or condition on any real property adjoining or in
the vicinity of the Secured Property that could cause the Secured Property or
any part thereof to be subject to any remediation requirements or any
restrictions on the ownership, occupancy, transferability or use of the Secured
Property under any Environmental Requirement.

 

2.03D. No Litigation Regarding Hazardous Material. To the best knowledge and
belief of Grantor after due inquiry, no Person has brought, settled or
threatened any litigation or administrative action or proceeding alleging the
presence, Release or threatened Release of any Hazardous Material in, on, under
or about the Secured Property.

 

2.04 Valid Organization, Good Standing and Qualification of Grantor; Other
Organizational Information. Grantor is a duly and validly organized and existing
limited liability company in good standing under the laws of the jurisdiction of
its organization, and is duly licensed or qualified and in good standing in all
other jurisdictions where its ownership or leasing of property or the nature of
the business transacted by it makes such qualification necessary, and is
entitled to own its properties and assets and to carry on its business, all as,
and in the places where, such properties and assets are now owned or operated or
such business is now conducted. Grantor has paid all franchise and similar taxes
in the jurisdiction in which the Secured Property is located and in all of the
jurisdictions in which it is so qualified, insofar as such taxes are due and
payable at the date of this Mortgage. Grantor’s exact legal name is that
indicated on the signature page hereof. Grantor is an organization of the type,
and is organized in the jurisdiction, as set forth in the first paragraph of
this Mortgage. Grantor’s organizational identification number is 5323445.
Section 5.07 accurately sets forth Grantor’s place of business or, if Grantor
has more than one place of business, its chief executive office as well as
Grantor’s mailing address if different.

 

2.05 Authorization; No Legal Restrictions on Performance. The execution and
delivery by Grantor of the Loan Instruments and its compliance with the terms
and conditions of the Loan Instruments have been duly and validly authorized by
all necessary corporate, partnership, membership or other applicable action by
Grantor and its constituent entities and the Loan Instruments are valid and
enforceable obligations of Grantor in accordance with the terms thereof. Neither
the execution and delivery by Grantor of the Loan Instruments, nor the
consummation of the transactions contemplated by the Loan Instruments, nor
compliance with the terms and conditions thereof will (A) conflict with or
result in a breach of, or constitute a default under, any of the terms,
obligations, covenants or conditions or provisions of (1) any corporate charter
or bylaws, partnership agreement, limited liability company operating agreement,
or other organizational or qualification document, restriction, indenture,
mortgage, pledge, bank loan or credit agreement, or any other agreement or
instrument to which Grantor is now a party or by which Grantor or its properties
may be bound or affected, or (2) to the best knowledge and belief of Grantor,
any judgment, order, writ, injunction, decree or demand of any Governmental
Agency, or (B) result in (1) the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any property or asset of Grantor
pursuant to the terms or provisions of any of the foregoing or (2) the violation
of any Legal Requirement applicable to Grantor or any Guarantor. Grantor is not
in default in the performance, observance or fulfillment of any of the terms,
obligations, covenants or conditions contained in any indenture or other
agreement creating, evidencing or securing the Obligations or pursuant to which
Grantor is a party or by which the Grantor or its properties may be bound or
affected.

 



38

 

 

 

In addition, (a) the Obligations incurred by Grantor and the granting of this
Mortgage and of the security interest, rights, and/or lien in and to the Secured
Property in connection with the Loan are not made or incurred with the intent to
hinder, delay, or defraud any present or future creditor of Grantor; (b) Grantor
has not received less than reasonably equivalent value in exchange for incurring
the Obligations and/or the granting of this Mortgage and of the security
interest, rights, and/or lien in and to the Secured Property in connection with
the Loan; (c) Grantor is solvent as of the date hereof, and Grantor will not
become insolvent as a result of incurring the Obligations and/or the granting of
this Mortgage and of the security interest, rights, and/or lien in and to the
Secured Property in connection with the Loan; (d) Grantor is not engaged, and
Grantor is not about to engage, in business or a transaction for which any
property remaining with Grantor is an unreasonably small capital; (e) Grantor
has not and does not intend to incur, and Grantor does not believe that it will
incur, debts that would be beyond Grantor’s ability to pay as such debts mature;
and (f) Grantor is not granting this Mortgage and the security interest, rights,
and/or lien in and to the Secured Property and/or incurring the Obligations to
or for the benefit of an insider (as defined in 11 U.S.C. § 101(31)), under an
employment contract and other than in the ordinary course of business.

 

2.06 Compliance With Laws. Grantor has, to the best knowledge and belief of
Grantor, complied with all applicable Legal Requirements with respect to the
conduct of its business and ownership of its properties. No governmental orders,
permissions, consents, approvals or authorizations are required to be obtained,
and no registrations or declarations are required to be filed in connection with
the execution, delivery or performance by Grantor of its obligations under the
Loan Instruments.

 

2.07 Tax Status. Grantor has filed all United States income tax returns and all
state and municipal tax returns which are required to be filed, and has paid, or
made provision for the payment of, all taxes which have become due pursuant to
such returns or pursuant to any assessment received by Grantor. The United
States income tax liability of Grantor, if any, has been finally determined by
the Internal Revenue Service and satisfied for all taxable years up to and
including the taxable year ending December 31, 2012.

 

2.08 Absence of Foreign or Enemy Status; Absence of Blocked Persons; Foreign
Corrupt Practices Act. Neither the Loan, nor Grantor's use of the proceeds
thereof, will violate the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto. Grantor is and shall remain in compliance with the
requirements of Executive Order 13224 of September 23, 2001 “Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism” (66 Fed. Reg. 49079 (2001)) (the “Order”) and other similar
requirements contained in the rules and regulations of the Office of Foreign
Assets Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other executive orders or regulations in respect thereof (the
Order and such other rules regulations, legislation or orders are referred to
hereinafter, collectively, as the “Orders”). Without limiting the generality of
the foregoing, neither Grantor, nor any subsidiary or affiliate of Grantor, nor
any member, partner or shareholder or other beneficial owner of Grantor or of
any such subsidiary, affiliate, member, partner, shareholder or other beneficial
owner (A) is listed on the Specially Designated Nationals and Blocked Persons
List maintained by OFAC pursuant to the Order and/or on any other list of
terrorists or terrorist organizations maintained pursuant to any of the rules
and regulations of OFAC or pursuant to any other applicable Orders, (B) is or
will become a “blocked person” described in Section 1 of the Order or (C)
knowingly engages or will engage in any dealings or transactions, or is or will
be otherwise associated, with any such blocked person. No part of the proceeds
of the Loan will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the Foreign Corrupt Practices Act of 1977, as
amended. Grantor shall promptly notify Mortgagee should Grantor become aware of
any information which would render untrue any of the representations, warranties
or covenants set forth in this Section 2.08.

 



39

 

 

 

2.09 Federal Reserve Board Regulations. No part of the proceeds of the Loan will
be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve Grantor in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock
does not constitute any of the value of the consolidated assets of Grantor and
its subsidiaries, if any, and Grantor does not have any present intention that
margin stock will constitute any of the value of such assets. As used in this
Section, the terms "margin stock" and "purpose of buying or carrying" shall have
the meanings assigned to them in said Regulation U.

 

2.10 Investment Company Act and Public Utility Holding Company Act. Neither
Grantor, nor any subsidiary of Grantor, if any, is subject to regulation under
the Investment Company Act of 1940, as amended, the Public Utility Holding
Company Act of 1935, as amended, the Interstate Commerce Act, as amended, or the
Federal Power Act as amended.

 



40

 

 

 

2.11 Exempt Status of Transactions Under Securities Act and Representations
Relating Thereto. Neither Grantor, nor anyone acting on its behalf, has (a)
solicited offers to make all or any part of the Loan, from more than ten Persons
or (b) otherwise approached, negotiated or communicated with more than ten
Persons regarding the making of all or any part of the Loan by such Person(s).
Neither Grantor, nor anyone acting on its behalf has taken, or will take, any
action that would subject the making of the Loan to the registration
requirements of Section 5 of the Securities Act of 1933, as amended.

 

2.12 ERISA .

 

2.12A. Neither Grantor nor any entity that holds a direct or indirect interest
in Grantor (a “Constituent Entity”) is or shall be (i) an employee benefit plan
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974 (“ERISA”) regardless of whether such plan is actually subject to
ERISA, (ii) a plan to which Internal Revenue Code Section 4975 applies, or (iii)
an entity the underlying assets of which include ERISA “plan assets” by reason
of a plan’s investment in the entity (e.g., insurance company general or
separate account; bank commingled fund).

 

2.12B. Transactions by or with Grantor are not and will not be subject to any
Legal Requirements regulating investments of and fiduciary obligations with
respect to an employee benefit plan (within the meaning of Section 3(3) of
ERISA), regardless of whether such plan is actually subject to ERISA.

 

2.12C. Any liability or obligation that Grantor (or any Constituent Entity) may
have in respect of an employee benefit plan as defined in Section 3(3) of ERISA
regardless of whether such plan is actually subject to ERISA has been and shall
continue to be satisfied in full.

 

 

ARTICLE III


DEFAULTS

 

3.01 Events of Default. The existence of any of the following circumstances
shall be deemed an "Event of Default" pursuant to this Mortgage, without cure or
grace period unless expressly otherwise provided herein:

 

3.01A. if Grantor fails to pay any portion of the Obligations as and when the
same shall become due and payable as provided in the Loan Instruments; or

 

3.01B. if Grantor fails to perform or observe any other term, provision,
covenant or agreement in the Loan Instruments other than as described in the
other clauses of this Section 3.01 and such failure continues for thirty (30)
days following written notice from Mortgagee; or

 

3.01C. if any representation, warranty, certification, financial statement or
other information made or furnished at any time pursuant to the terms of the
Loan Instruments or otherwise, by or on behalf of Grantor, any Guarantor or any
other Person liable for the Obligations, shall prove to be materially false; or

 



41

 

 

 

3.01D. if Grantor shall:

 

(1) apply for, consent to or acquiesce in the appointment of a receiver, trustee
or liquidator of Grantor or of all or any part of Grantor's assets or the
Secured Property or any interest in any part thereof (the term "acquiesce"
includes the failure to file a petition or motion to vacate or discharge any
order, judgment or decree providing for such appointment within ten (10) days
after the appointment); or

 

(2) commence a voluntary case or other proceeding in bankruptcy, or admit in
writing its inability to pay its debts as they come due; or

 

(3) make a general assignment for the benefit of creditors; or

 

(4) file a petition or an answer seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief for itself
under any present or future bankruptcy code or any other statute or law relating
to bankruptcy, insolvency or other relief for debtors; or

 

(5) file an answer admitting the material allegations of, or consent to, or
default in answering, a petition filed against it in any bankruptcy,
reorganization or insolvency case or proceeding; or

 

3.01E. if a court of competent jurisdiction enters an order for relief against
Grantor under any present or future bankruptcy code or any other statute or law
relating to bankruptcy, insolvency or other relief for debtors, which order
shall continue unstayed and in effect for any period of forty-five (45)
consecutive days; or

 

3.01F. if a court of competent jurisdiction enters an order, judgment or decree
adjudicating Grantor insolvent, approving a petition seeking reorganization or
arrangement of Grantor or appointing a receiver, custodian, trustee or
liquidator of Grantor or of all or any part of Grantor's assets or the Secured
Property or any interest in any part thereof, and such order, judgment or decree
shall continue unstayed and in effect for any period of forty-five (45)
consecutive days; or

 

3.01G. if Grantor assigns or purports to assign the whole or any part of the
Rents arising from the Secured Property or any part thereof without the prior
written consent of Mortgagee; or

 

3.01H. if a Transfer shall occur without the prior written consent of Mortgagee;
or

 



42

 

 

 

3.01I. if Grantor shall be in default beyond any applicable grace period
pursuant to any other mortgage, security instrument or other agreement affecting
Grantor or any substantial part of its assets or all or any part of the Secured
Property; or

 

3.01J. if any mechanic's, laborer's or materialman's lien, federal tax lien,
broker's lien or other lien not permitted hereunder and affecting the Secured
Property or any part thereof is not discharged, by payment, bonding, order of a
court of competent jurisdiction or otherwise, within twenty (20) days after
Grantor receives notice thereof from the lienor or from Mortgagee; or

 

3.01K. if any of the events described in Section 3.01(D), Section 3.01(E) and/or
Section 3.01(F) shall occur in respect of any Guarantor; or

 

3.01L. if a default by any Guarantor or other Person (other than Mortgagee)
shall occur under any guaranty, indemnity agreement, or other instrument which
it has executed in connection with the Loan and such default continues for
thirty (30) days following written notice from Mortgagee, provided that such
thirty (30) day grace period shall not apply to a monetary default or a default
pursuant to Section 3.01(K) or Section 3.01(M); or

 

3.01M. if any Guarantor shall contest, repudiate or purport to revoke any
guaranty, indemnity agreement or other instrument which it has executed in
connection with the Loan for any reason or if any such guaranty, indemnity or
other instrument shall cease to be in full force and effect as to the Guarantor
or shall be judicially declared null and void as to the Guarantor, or if any
Guarantor shall be liquidated, dissolved or wound-up.

 

ARTICLE IV



REMEDIES

 

4.01 Acceleration, Foreclosure, etc. Upon the happening of any Event of Default,
Mortgagee may, at its sole option, declare the entire unpaid balance of the
Obligations, including, the Make-Whole Amount and any other prepayment charges,
if any, due pursuant to any Loan Instrument, immediately due and payable without
notice or demand, provided, however, simultaneously with the occurrence of an
Event of Default under Section 3.01D, 3.01E or 3.01F,and without the necessity
of any notice or other action by the Mortgagee, all Obligations shall
automatically become and be due and payable, without notice or demand. In
addition, upon the happening of any Event of Default, Mortgagee may, at its sole
option, without further delay, undertake any one or more of the following or
exercise any other remedies available to it under applicable law or equity:

 

4.01A. Foreclosure. Institute an action, judicial or otherwise, to foreclose
this Mortgage, or take such other action as may be allowed at law or in equity,
for the enforcement hereof and realization on the Secured Property or any other
security which is herein or elsewhere provided for, or proceed thereon through
power of sale or to final judgment and execution thereon for the entire unpaid
balance of the Obligations, including interest at the rate specified in the Loan
Instruments to the date of the Event of Default and thereafter at the Increased
Rate, and all other sums secured by this Mortgage, including all attorneys' fees
and expenses, costs of suit and other collection costs, interest at the
Increased Rate on any judgment obtained by Mortgagee from and after the date of
any sale of the Secured Property (which may be sold in one parcel or in such
parcels, manner or order as Mortgagee shall elect) until actual payment is made
of the full amount due Mortgagee pursuant to the Loan Instruments, any law,
usage or custom to the contrary notwithstanding.

 



43

 

 

 

4.01B. Partial Foreclosure. Mortgagee shall have the right to foreclose the lien
hereof to satisfy payment and performance of any part of the Obligations from
time to time. If an Event of Default exists as to the payment of any part of the
Obligations, as an alternative to the right of foreclosure to satisfy payment of
the Obligations after acceleration thereof, to the extent permitted by
applicable law, Mortgagee may institute partial foreclosure proceedings
("Partial Foreclosure") with respect to the portion of the Obligations as to
which the Event of Default exists, as if under a full foreclosure, and without
declaring the entire unpaid balance of the Obligations due. If Mortgagee
institutes a Partial Foreclosure, Mortgagee may sell, from time to time, such
part or parts of the Secured Property as Mortgagee, in its discretion, deems
appropriate, and may make each such sale subject to the continuing lien of this
Mortgage for the remainder, from time to time, of the Obligations. No Partial
Foreclosure, if so made, shall in any manner affect the remainder, from time to
time, of the Obligations or the priority of this Mortgage. As to such remainder,
this Mortgage and the lien hereof shall remain in full force and effect as
though no foreclosure sale had been made pursuant to the provisions of this
Section 4.01B. Notwithstanding the filing of any Partial Foreclosure or the
entry of a decree of sale therein, Mortgagee may elect, at any time prior to any
Partial Foreclosure, to discontinue such Partial Foreclosure and the
acceleration of the Obligations by reason of any Event of Default upon which
such Partial Foreclosure was predicated, and to proceed with full foreclosure
proceedings. Mortgagee may commence a Partial Foreclosure, from time to time, as
to any part of the Obligations without exhausting the right of full foreclosure
or Partial Foreclosure for any other part of the Obligations as to which such
Partial Foreclosure shall not have occurred.

 

4.01C. Entry. Mortgagee personally, or by its agents or attorneys, may, subject
to compliance with applicable South Carolina law, enter all or any part of the
Secured Property, and may exclude Grantor, its agents and servants wholly
therefrom without liability for trespass, damages or otherwise. Grantor shall
surrender possession of the Secured Property to Mortgagee on demand after the
happening of any Event of Default. Thereafter, Mortgagee may use, operate,
manage and control the Secured Property and conduct the business thereof, either
personally or by its superintendents, managers, agents, servants, attorneys or
receivers. Upon each such entry, Mortgagee, at the expense of Grantor from time
to time, either by purchase, repairs or construction, may maintain and restore
the Secured Property, may complete the construction of the Improvements and in
the course of such completion may make such changes in the contemplated or
completed Improvements as Mortgagee may deem desirable and may insure the same.
At the expense of Grantor, Mortgagee may make, from time to time, all necessary
or desirable repairs, renewals and replacements and such alterations, additions,
betterments and improvements thereto and thereon as Mortgagee may reasonably
deem advisable to protect the value of the Secured Property. In each of the
circumstances described in this Section 4.01C, Mortgagee shall have the right to
manage and operate the Secured Property and to carry on the business thereof and
exercise all rights and powers of Grantor with respect thereto, either in the
name of Grantor or otherwise as Mortgagee shall deem best.

 



44

 

 

 

4.01D. Collection of Rents, etc. Mortgagee may collect and receive all Rents.
Mortgagee may deduct, from the monies so collected and received, all expenses of
conducting the business of the Secured Property and of all maintenance, repairs,
renewals, replacements, alterations, additions, betterments and improvements and
amounts necessary to pay for Impositions, insurance, taxes and assessments,
liens or other charges upon the Secured Property or any part thereof, as well as
reasonable compensation for the services of Mortgagee and for all attorneys,
agents, clerks, servants, and other employees engaged and employed by Mortgagee.
After such deductions and the establishment of all reasonable reserves,
Mortgagee shall apply all such monies to the payment of the unpaid Obligations.
Mortgagee shall account only for Rents actually received by Mortgagee.

 

4.01E. Receivership. Mortgagee may have a receiver appointed to enter into
possession of the Secured Property, collect the Rents therefrom and apply the
same as the court may approve. Mortgagee may have a receiver appointed, as a
matter of right without notice and without the necessity of proving either the
inadequacy of the security provided by this Mortgage or the insolvency of
Grantor or any other Person who may be legally or equitably liable to pay the
Obligations. Grantor and each such Person, presently and prospectively, waive
such proof and consent to the appointment of such receiver. If Mortgagee or any
receiver collects the Rents, the monies so collected shall not be substituted
for payment of the Obligations, nor can they be used to cure an Event of
Default, without the prior written consent of Mortgagee. Mortgagee shall not be
liable to account for Rents not actually received by Mortgagee.

 

4.01F. Specific Performance. Mortgagee may institute an action for specific
performance of any covenant contained herein or in aid of the execution of any
power herein granted.

 

4.01G. Recovery of Sums Required to be Paid. Mortgagee may, from time to time,
take action to recover any sum or sums which constitute a part of the
Obligations as such sums shall become due, without regard to whether or not the
remainder of the Obligations shall be due, and without prejudice to the right of
Mortgagee thereafter to bring an action of foreclosure or any other action for
each Event of Default existing from time to time.

 

4.01H. Other Remedies. Mortgagee may take all actions permitted under the
Uniform Commercial Code of the State and may take any other action, or pursue
any other right or remedy, as Mortgagee may have under applicable law, and
Grantor does hereby grant such rights to Mortgagee.

 



45

 

 

 

4.01I. State Specific Remedies. Mortgagee may exercise all other remedies as
specified below in Article VI, Special State Provisions, which are incorporated
herein by reference.

 

4.02 No Election of Remedies. Mortgagee may, in its discretion, exercise all or
any of the rights and remedies provided herein or in the other Loan Instruments,
or which may be provided by statute, law, equity or otherwise, in such order and
manner and from time to time, as Mortgagee shall elect without impairing
Mortgagee's lien, or rights pursuant to any of the Loan Instruments and without
affecting the liability of any Person for the Obligations.

 

4.03 Mortgagee's Right to Release, etc. Mortgagee may, in its discretion, from
time to time, release (for such consideration as Mortgagee may require) any part
of the Secured Property (A) without notice to, or the consent, approval or
agreement of any other party in interest, (B) without, as to the remainder of
the Secured Property, in any way impairing or affecting the validity or the lien
of this Mortgage or any of the other Loan Instruments, or the priority thereof
and (C) without releasing Grantor from any liability for any of the Obligations.
Mortgagee may accept, by assignment, pledge or otherwise, any other property in
place of any part of the Secured Property as Mortgagee may require without being
accountable for so doing to any other lienor or other Person. To the extent
permitted by law, neither Grantor, nor the holder of any lien or encumbrance
affecting the Secured Property or any part thereof shall have the right to
require Mortgagee to marshall assets.

 

4.04 Mortgagee's Right to Remedy Defaults, etc. If Grantor defaults in the
performance of any of the covenants or agreements contained in this Mortgage or
any of its other obligations under the other Loan Instruments beyond any
applicable cure periods, or if any action or proceeding is commenced which
affects Mortgagee’s interest in the Secured Property or any part thereof,
including, but not limited to, eminent domain, code enforcement, or proceedings
of any nature whatsoever under any federal or state law, whether now existing or
hereafter enacted or amended, relating to bankruptcy, insolvency, arrangement,
reorganization or other form of debtor relief, then Mortgagee may, but without
obligation to do so and without releasing Grantor from any obligation hereunder,
cure such defaults, make such appearances, disburse such sums and/or take such
other action as Mortgagee deems necessary or appropriate to protect Mortgagee’s
interest, including disbursement of attorneys’ fees, entry upon the Secured
Property to make repairs, payment of Impositions or insurance premiums or
otherwise cure the default in question or protect the security of the Secured
Property, and payment, purchase, contest or compromise of any encumbrance,
charge or lien encumbering the Secured Property. Grantor further agrees to pay
all expenses incurred by Mortgagee (including fees and disbursements of counsel)
pursuant to this Section 4.04, including those incident to the curing of any
default and/or the protection of the rights of Mortgagee hereunder, and
enforcement or collection of payment of the Note or any future advances whether
by judicial or nonjudicial proceedings, or in connection with any bankruptcy,
insolvency, arrangement, reorganization or other debtor relief proceeding of
Grantor, or otherwise. Any amounts disbursed by Mortgagee pursuant to this
Section 4.04 shall be additional indebtedness of Grantor secured by this
Mortgage as of the date of disbursement and shall bear interest at the Increased
Rate from such date until paid by Grantor in full. All such amounts shall be
payable by Grantor immediately without demand. Nothing contained in this Section
4.04 shall be construed to require Mortgagee to incur any expense, make any
appearance, or take any other action and any action taken by Mortgagee pursuant
to this Section 4.04 shall be without prejudice to any other rights or remedies
available to Mortgagee pursuant to any Loan Instrument or at law or in equity.

 



46

 

 

 

4.05 Waivers. Grantor waives and releases (A) all benefits that might accrue to
Grantor by virtue of any present or future laws exempting the Secured Property,
or any part of the proceeds arising from any sale of the Secured Property, from
attachment, levy or sale under execution, or providing for any stay of
execution, exemption from civil process or extension of time; (B) all benefits
that might accrue to Grantor from requiring valuation or appraisal of any part
of the Secured Property levied or sold on execution of any judgment recovered
for the Obligations; (C) all notices not herein or in any other Loan Instrument
specifically required as a result of Grantor's default or of Mortgagee's
exercise, or election to exercise, any option pursuant to any of the Loan
Instruments; and (D) all rights of redemption to the extent that Grantor may
lawfully waive same. At no time will Grantor insist upon, plead or in any manner
whatsoever claim or take any benefit or advantage of any stay or extension or
moratorium law or any exemption from execution or sale of the Secured Property
or any part thereof, whenever enacted, now or at any time hereafter in force,
which may affect the covenants or terms of performance of the Loan Instruments.
Similarly, Grantor will not claim, take or insist upon any benefit or advantage
of any law now or hereafter in force providing for the valuation or appraisal of
the Secured Property or any part thereof, prior to any sale or sales thereof
which may be made pursuant to any provision hereof, or pursuant to the decree,
judgment or order of any court of competent jurisdiction. After any such sale or
sales, to the extent permitted by law, Grantor shall not claim or exercise any
right under any law or laws heretofore or hereafter enacted to redeem the
property so sold or any part thereof. Grantor waives all benefits or advantages
of any such law or laws, and covenants not to hinder, delay or impede the
execution of any power herein granted or delegated to Mortgagee. Grantor shall
suffer and permit the execution of every such power as though no such law or
laws had been made or enacted. To the extent permitted by law, the Secured
Property may be sold in one parcel, as an entirety, or in such parcels, manner
or order as Mortgagee in its discretion may decide. To the extent permitted by
law, neither Grantor nor the holder of any lien or encumbrance affecting the
Secured Property or any part thereof may require Mortgagee to marshall assets.

 

4.06 Prepayment. Except as otherwise set forth herein, Grantor shall pay the
charge provided in the Note for prepayment of the Obligations if for any reason
(including the acceleration of the due date of the Obligations by Mortgagee
following the occurrence of an Event of Default) any of such Obligations shall
be due and payable or paid prior to the stated maturity date thereof, whether or
not such payment is made prior to or at any sale held pursuant to or by virtue
of this Article IV. Mortgagee has relied on Grantor's creditworthiness and its
agreement to repay the Obligations in strict accordance with the terms set forth
in the Loan Instruments, and would not make the Loan without the promises by
Grantor to make all payments due pursuant to the Loan Instruments and not to
prepay all or any part of the principal balance of the Note prior to the final
maturity date thereof, except on the terms expressly set forth herein and in the
Note. Therefore, any prepayment of the Note, whether occurring as a voluntary
prepayment by Grantor or occurring upon an acceleration of the Note by Mortgagee
or otherwise, will prejudice Mortgagee's ability to meet its obligations and to
earn the return on the funds advanced to Grantor, which Mortgagee intended and
expected to earn when it made the Loan, and will also result in other losses and
additional expenses to Mortgagee. In consideration of Mortgagee making the Loan
at the interest rate and for the term set forth in the Note, Grantor expressly
waives all rights it may have under applicable law to prepay, without charge or
premium, all or any part of the Note, either voluntarily or upon an acceleration
of the Note by Mortgagee, including an acceleration upon the making or suffering
by Grantor of any transfer or disposition prohibited by Section 1.11. If a
prepayment of all or any part of the principal balance of the Note is made by or
on behalf of Grantor, for any reason, whether due to the voluntary acceptance by
Mortgagee of a prepayment tendered by Grantor, or the acceleration of the Note
by Mortgagee, or in connection with any reinstatement of the Loan Instruments
pursuant to any foreclosure proceedings, or any right of redemption exercised by
Grantor or any other party having the right to redeem or to prevent any
foreclosure of this Mortgage, or upon the consummation of any foreclosure sale,
or under any other circumstances, Grantor or any other Person making any such
prepayment shall be obligated to pay, concurrently therewith, the Make-Whole
Amount, as defined and as set forth in the Note, and the payment of the
Make-Whole Amount shall be a condition to the making of such prepayment, and the
payment of the Make-Whole Amount shall be secured by this Mortgage and the other
Loan Instruments. Grantor shall pay the Make-Whole Amount without prejudice to
the right of Mortgagee to collect any other amounts due pursuant hereto or to
declare a default hereunder. Nothing herein shall be construed as permitting any
partial prepayment of the Obligations, except with Mortgagee's prior written
consent thereto obtained in each instance.

 



47

 

 

 

ARTICLE V



MISCELLANEOUS

 

5.01 Non-Waiver. The failure of Mortgagee to insist upon strict performance of
any term of this Mortgage or any other Loan Instrument shall not be deemed to be
a waiver of any term of this Mortgage or any other Loan Instrument. Grantor
shall not be relieved of its obligation to pay and perform the Obligations, at
the time and in the manner provided in the Loan Instruments, by reason of (A) a
failure by Mortgagee to take any action to foreclose this Mortgage or otherwise
enforce any of the provisions of this Mortgage or of any other Loan Instrument
(regardless of whether or not Grantor has requested Mortgagee to do so), (B) the
release, regardless of consideration, of the whole or any part of the Secured
Property or any other security for the Obligations, or (C) any agreement or
stipulation between Mortgagee and any subsequent owner or owners of the Secured
Property or any other Person extending the time of payment or otherwise
modifying or supplementing the terms of this Mortgage or any other Loan
Instrument, without first having obtained the consent of Grantor. Grantor shall
pay and perform the Obligations at the time and in the manner provided in this
Mortgage and the other Loan Instruments as so extended, modified or
supplemented, unless expressly released and discharged by Mortgagee. Regardless
of consideration, and without the necessity for any notice to or consent by the
holder of any subordinate lien, encumbrance, right, title or interest in or to
the Secured Property, Mortgagee may release any Person at any time liable for
the payment or performance of the Obligations, or any part thereof, or any part
of the security held for the Obligations, and may extend the time of such
payment or performance or otherwise modify the terms of any Loan Instrument,
including a modification of the interest rate payable on the principal balance
of the Note, without in any manner impairing or affecting any of the Loan
Instruments or the lien thereof or the priority of this Mortgage, as so extended
and modified, as security for the Obligations over any such subordinate lien,
encumbrance, right, title or interest. Mortgagee may resort for the payment and
performance of the Obligations to any other security held by Mortgagee in such
order and manner as Mortgagee, in its discretion, may elect. Mortgagee may take
action to require payment and performance of the Obligations, or any part
thereof, or to enforce any term of this Mortgage, without prejudice to the right
of Mortgagee thereafter to foreclose this Mortgage. In addition to the rights
and remedies stated in this Mortgage, Mortgagee may exercise every additional
right and remedy now or hereafter afforded by law or in equity. Each right of
Mortgagee pursuant to this Mortgage shall be separate, distinct and cumulative,
and no such right shall be given effect to the exclusion of any other. No act of
Mortgagee shall be construed as an election to proceed pursuant to any one
provision of this Mortgage to the exclusion of any other provision.

 



48

 

 

 

5.02 Sole Discretion of Mortgagee. Whenever pursuant to this Mortgage or in any
other Loan Instrument (A) Mortgagee exercises any right to approve or disapprove
or to give or withhold its consent, (B) any arrangement or term is to be
satisfactory to Mortgagee, or (C) any other decision or determination is to be
made by Mortgagee, Mortgagee may give or withhold such approval or consent,
determine whether or not such arrangement or term is satisfactory, and make all
other decisions or determinations, in Mortgagee’s sole and absolute discretion,
and Mortgagee's decision shall be final and conclusive except where this
Mortgage or such other Loan Instrument expressly provides to the contrary. If
Grantor shall seek the consent or approval of Mortgagee pursuant to this
Mortgage and Mortgagee shall fail or refuse to give such consent or approval,
Grantor shall not be entitled to any damages for any withholding of such
approval or consent by Mortgagee. Grantor's sole remedy shall be an action for
injunctive or declaratory relief, which remedy shall be available only in those
cases where Mortgagee has expressly agreed not to unreasonably withhold its
consent or approval.

 

5.03 Legal Tender. Grantor shall pay all payments of principal, interest or
other amounts required or provided for herein in lawful money of the United
States of America at the time of payment, at the above described office of
Mortgagee or at such other place as Mortgagee may from time to time designate.

 

5.04 No Merger or Termination. If both the lessor's and Lessee's estates under
any Lease or any portion thereof which constitutes a part of the Secured
Property shall at any time become vested in one owner, this Mortgage and the
lien created hereby shall not be destroyed or terminated by the application of
the doctrine of merger and in such event, Mortgagee shall continue to have and
enjoy all of its rights and privileges as to the separate estates. In addition,
the foreclosure of this Mortgage shall not destroy or terminate any Lease or
sublease then existing and created by Grantor, whether by application of the law
of merger or as a matter of law or otherwise, unless Mortgagee or any purchaser
at any sale related to such foreclosure shall so elect. No act by or on behalf
of Mortgagee or any such purchaser shall constitute a termination of any Lease
or sublease, unless Mortgagee or such purchaser shall give written notice
thereof to the related Lessee or sublessee.

 



49

 

 

 

5.05 Discontinuance of Actions. If Mortgagee shall enforce any right pursuant to
this Mortgage by foreclosure, sale, entry or otherwise and discontinue or
abandon such enforcement for any reason or any such proceedings shall have been
determined adversely, then, in each such case, Grantor and Mortgagee shall be
restored to their former positions and rights hereunder, and the Secured
Property shall remain subject to the lien of this Mortgage.

 

5.06 Headings. The headings of the Sections and other subdivisions of this
Mortgage are for the convenience of reference only, are not to be considered a
part hereof, and shall not limit or otherwise affect any of the terms hereof.

 

5.07 Notice to Parties. All notices and demands or other communications
hereunder shall be in writing, and shall be deemed to have been sufficiently
given or served for all purposes when presented personally or sent by generally
recognized overnight delivery service, with postage prepaid, addressed to
Grantor or Mortgagee, as applicable, at the addresses stated below, or at such
other address of which either Grantor or Mortgagee may hereafter notify the
other in writing:

 



Grantor: TS Talison Row, LLC   19950 West Country Club Drive, Suite 800  
Aventura, Florida 33180   Attn:  Bert Lopez           with a copy to: Bass,
Berry & Sims PLC     100 Peabody Place, Suite 900     Memphis, Tennessee 38103  
  Attn:  Gaillard Uhlhorn           Mortgagee:   NEW YORK LIFE INSURANCE COMPANY
  c/o New York Life Investment Management LLC   51 Madison Avenue     New York,
New York    10010-1603     Attn: Real Estate Group       Director – Loan
Administration Division     Loan No. 374-0492           With a copy to: NEW YORK
LIFE INSURANCE COMPANY   Office of the General Counsel   51 Madison Avenue   New
York, New York   10010-1603   Attn: Managing Director – Real Estate Section    
Loan No. 374-0492



 







50

 

 

 

Each notice or demand so given or served shall be deemed given and effective,
(A) if personally delivered, on the day of actual delivery or refusal and (B) if
sent by generally recognized overnight delivery service, on the next business
day. Notwithstanding the foregoing, service of any notice of default or notice
of sale provided or required by law in connection with Mortgagee’s exercise of
any of its remedies following an Event of Default shall, if mailed as required
by law, be deemed given and effective on the date of mailing.

 

5.08 Successors and Assigns Included In Parties. Subject to the provisions of
Section 1.11, each reference herein to Grantor or Mortgagee shall mean and
include, the heirs, legal representatives, successors and assigns of such
Person. All covenants and agreements contained in this Mortgage by or on behalf
of Grantor shall bind and inure to the benefit of Grantor’s heirs, legal
representatives, successors and assigns, and all covenants and agreements by or
on behalf of Mortgagee shall bind and inure to the benefit of Mortgagee’s
successors and assigns.

 

5.09 Changes and Modifications. This Mortgage may only be changed or modified by
an agreement in writing, signed by both Grantor and Mortgagee.

 

5.10 Applicable Law. This Mortgage shall be construed and enforced according to
the law of the State, other than such law with respect to conflicts of laws.

 

5.11 Invalid Provisions to Affect No Others. The unenforceability or invalidity
of any provision or provisions of this Mortgage as to any Persons or
circumstances shall not render that provision or those provisions unenforceable
or invalid as to any other Persons or circumstances, and all provisions hereof,
in all other respects, shall remain valid and enforceable.

 

5.12 Usury Savings Clause. Grantor and Mortgagee intend to conform strictly to
the usury laws now or hereafter in force in the State and all interest payable
pursuant to the Note, this Mortgage or any other Loan Instrument, unless exempt
from such laws, shall be subject to reduction to the amount equal to the maximum
non-usurious amount allowed pursuant to such usury laws as now or hereafter
construed by the courts having jurisdiction over such matters. The aggregate of
all interest (whether designated as interest, service charges, points or
otherwise) contracted for, chargeable or receivable pursuant to the Note, this
Mortgage or any other Loan Instrument shall under no circumstances exceed the
maximum legal interest rate which Mortgagee may charge under applicable law from
time to time. Any interest in excess of the maximum amount permitted by law
shall be deemed a mistake and shall be canceled automatically and, if
theretofore paid, Mortgagee shall, at its option, either rebate such interest to
Grantor or credit such interest to the principal amount of the Obligations, or
if all such principal has been repaid, Mortgagee shall rebate such excess to
Grantor.

 



51

 

 

 

5.13 No Statute of Limitations. To the full extent permitted by law, Grantor
hereby waives the pleading of any statute of limitations as a defense to any or
all of the Obligations.

 

5.14 Late Charges. If Grantor fails to pay, when due, without regard to any
grace period, any installment of interest or principal, any payment due pursuant
to Section 1.04 or any deposit or reserve due pursuant to this Mortgage or any
other Loan Instrument, Grantor shall pay to Mortgagee (unless waived by
Mortgagee) the Late Charge as defined and described in the Note. Each such Late
Charge, if not previously paid, shall, at the option of Mortgagee, be added to
and become part of the succeeding monthly payment to be made pursuant to the
Note, and shall be secured by this Mortgage.

 

5.15 Waiver of Jury Trial. To the extent not prohibited by applicable law,
Grantor waives any right to trial by jury with respect to any action or
proceeding (a) brought by Grantor, Mortgagee or any other Person relating to (i)
the Obligations or any understandings or prior dealings between Grantor and
Mortgagee or (ii) the Loan Instruments, or (b) to which Mortgagee is a party.

 

5.16 Continuing Effectiveness. This Mortgage shall secure all advances made
pursuant to the Loan Instruments, all rearrangements and renewals of the
Obligations and all extensions as to the time of payment thereof, whether or not
such advances, rearrangements, renewals or extensions are evidenced by new
promissory notes or other instruments hereafter executed and irrespective of
whether filed or recorded. The execution of this Mortgage shall not impair or
affect any other security which may be given to secure the payment of the
Obligations, and all such additional security shall be considered as cumulative.
The taking of additional security, execution from time to time of partial
releases as to the Secured Property or any extension of time of payment of the
Obligations shall not diminish the force, effect or lien of this Mortgage, and
shall not affect or impair the liability of any maker, surety or endorser for
the payment of the Obligations.

 

5.17 Time of Essence. Time is of the essence as to Grantor’s performance of each
provision of this Mortgage, the Note and the other Loan Instruments. Grantor
agrees that where, by the terms of this Mortgage, the Note or any other Loan
Instrument, a day is named or a time is fixed for the payment of any sum of
money or the performance of any obligation by Grantor, the day and/or time
stated enters into the consideration and is of the essence of the whole
contract.

 

5.18             Non-Recourse. If an Event of Default has occurred (and
regardless of whether or not it has been cured), Mortgagee shall have all rights
provided in the Note, this Mortgage or any other Loan Instrument or at law or in
equity, and shall have full recourse to the Secured Property and to any other
collateral given by Grantor to secure any or all of the Obligations, provided
that any judgment obtained by Mortgagee in any proceeding to enforce such rights
shall be enforced only against the Secured Property and such other collateral.
Notwithstanding the foregoing, Mortgagee shall not in any way be prohibited from
naming Grantor or any of its successors or assigns or any Person holding under
or through them as parties to any actions, suits or other proceedings initiated
by Mortgagee to enforce such rights or to foreclose the lien of this Mortgage or
to otherwise realize upon any other lien or security interest created in any
other collateral given to secure the payment of the Obligations. The foregoing
restriction shall not apply to, and Grantor shall be personally liable for, and
Mortgagee may seek and enforce judgment against Grantor for:

 



52

 

 

 

(A) any and all losses, claims, damages, costs, expenses and/or liabilities,
including, reasonable attorneys’ fees and expenses, incurred by Mortgagee:

 

(1) relating to or as a result of any material misstatement of fact (a) by or on
behalf of, Grantor or Guarantor to Mortgagee or Mortgagee’s advisor relating to
the Loan or (b) contained in any Loan Instrument,

 

(2) relating to or as a result of fraud relating to the Loan, the Loan
Instruments, or any documents, materials or other information delivered by or on
behalf of Grantor or Guarantor to Mortgagee, Mortgagee’s advisor or their
respective counsel relating to the Loan,

 

(3) relating to or as a result of misapplication of (a) insurance proceeds in a
manner which is not in accordance with the provisions of the Loan Instruments,
(b) condemnation awards in a manner which is not in accordance with the
provisions of the Loan Instruments, (c) trust funds or Lessee security deposits
which are received by or on behalf of Grantor and are neither turned over to
Mortgagee or used in compliance with the Loan Instruments, or (d) Rents, issues,
profits or other proceeds from the Secured Property received by, or on behalf
of, Grantor or Guarantor and not otherwise applied to the Loan or to payment of
Secured Property operating expenses as required by the Loan Instruments,

 

(4) relating to or as a result of the breach of any representation or warranty
contained in the Sections of this Mortgage pertaining to environmental matters,
including Section 1.05E(4), 2.03C or 2.03D, or any default with respect to any
covenant contained in the Sections of this Mortgage pertaining to environmental
matters including Section 1.05E,

 

(5) relating to or as a result of any default with respect to Grantor's covenant
to pay Impositions, pursuant to Section 1.02 hereof, or insurance premiums,
pursuant to Section 1.03 hereof or with respect to Grantor’s covenant to obtain
and maintain the insurance, including without limitation, the Terrorism
Insurance, required by this Mortgage,

 

(6) arising from, in respect of, as a consequence of, or in connection with: (1)
the existence of any circumstance or the occurrence of any action described in
Section 1.05E(1), (2) claims asserted by any Person (including any Governmental
Agency) in connection with, or in any way arising out of, the presence, storage,
use, disposal, generation, transportation or treatment of any Hazardous Material
in, on, or under or about the Secured Property, or (3) the violation or claimed
violation of any law relating to any Hazardous Material or any other
Environmental Requirement in regard to the Secured Property, regardless of
whether or not such violation or claimed violation occurred prior to or after
the date of this Mortgage or whether or not such violation or claimed violation
occurred prior to or after the time that Grantor became the owner of the Secured
Property, and/or

 

(7) as a result of any intentional, bad faith waste of the Secured Property
committed by Grantor or its agents (such damages to include all repair costs
incurred by Mortgagee), (For purposes of this subparagraph, “bad faith waste” is
intended to mean the neglect or misconduct of Grantor resulting in material
damage to the Secured Property or any portion thereof);

 



53

 

 

 

(B) all outstanding principal, interest and other Obligations, including the
Make-Whole Amount:

 

(1) if there shall be a violation of Section 1.11 of this Mortgage that is not
waived or consented to by Mortgagee in writing and/or

 

(2) in the event that Grantor or any Guarantor shall be the subject of any
petition or proceeding for bankruptcy, reorganization or arrangement pursuant to
federal bankruptcy law, or any similar federal or state law that remains
undismissed for a period of ninety (90) days or more, and/or Grantor or any
Guarantor shall become the subject of any liquidation, dissolution, receivership
or other similar proceeding, provided, however, that the provisions of this
Paragraph (2) regarding involuntary bankruptcy filings shall not apply if (A) an
involuntary bankruptcy is filed solely by Mortgagee, or (B) the involuntary
filing for bankruptcy was initiated by a third-party creditor independent of any
collusive action, participation or collusive communication by (1) Grantor, (2)
any partner, shareholder, member or other direct or indirect constituent owner
of Grantor, or (3) any Guarantor; and/or

 

(3) if there shall be a violation of Section 5.20 of this Mortgage and/or

 

4) if this Mortgage or any of the other Loan Instruments are deemed fraudulent
conveyances or preferences or are otherwise deemed void pursuant to any
principles limiting the rights of creditors, whether such claims, demands or
assertions are made under the United States Bankruptcy Code (as amended or
replaced from time to time), including, without limitation, under Sections 544,
547 or 548 thereof, or under any applicable state fraudulent conveyance statues
or similar laws; and

 

(C) in the event of a loss which would be covered by the Terrorism Insurance
required by the Loan Instruments, an amount equal to the deductible on such
Terrorism Insurance, which amount shall either be applied by Mortgagee to the
debt secured by this Mortgage or disbursed by Mortgagee for the repair and
restoration of the Secured Property, all in accordance with the terms of the
Loan Instruments.

 



54

 

 

 

The restriction on enforcement contained in the first sentence of this Section
5.18 shall not apply to the Environmental Indemnity Agreement of even date
herewith executed by Grantor and the other indemnitors, if any, in favor of
Mortgagee and/or to the obligations of any Guarantor. It is expressly understood
and agreed, however, that nothing contained in this Section 5.18 shall (y) in
any manner or way constitute or be deemed to be a release of the Obligations or
otherwise affect or impair the enforceability of the liens, assignments, rights
and security interests created by this Mortgage or any of the other Loan
Instruments or any future advance or any related agreements or (z) preclude
Mortgagee from foreclosing this Mortgage or from exercising its other remedies
set forth in this Mortgage or the Assignment, or from enforcing any of its
rights and remedies in law or in equity (including injunctive and declaratory
relief, restraining orders and receivership proceedings), except as provided in
this Section 5.18. All matters as to which this Section 5.18 provides that
Grantor is personally liable shall be referred to herein as the “Non-Recourse
Exceptions”.

 

5.19 Non-Business Days. If any payment required hereunder or under any other
Loan Instrument becomes due on a Saturday, Sunday, or legal holiday in the state
in which the Premises are located, then such payment shall be due and payable on
the immediately following business day.

 

5.20 Single Purpose Entity. Grantor represents, warrants and covenants that at
all times since its formation and thereafter:

 

(A) Each of Grantor and its general partner or managing member, as applicable,
does not own and will not own, either directly or indirectly, any asset or
property other than (1) the Secured Property, (2) with respect to Grantor,
incidental personal property necessary for the ownership or operation of the
Secured Property and (3) with respect to the general partner or managing member
of Grantor, incidental personal property necessary for the ownership or
operation of Grantor’s general partner or managing member,

 

(B) Each of Grantor and its general partner or managing member, as applicable,
has not engaged in and will not engage in any business other than the ownership,
management and operation of the Secured Property (with respect to Grantor) or
the ownership of the general partnership or managing member interest in Grantor
(with respect to Grantor’s general partner or managing member, as applicable),
and each of Grantor and its general partner or managing member, as applicable,
will conduct and operate its business as presently conducted and operated.

 

(C) Each of Grantor and its general partner or managing member, as applicable,
has not entered and will not enter into any contract or agreement with any
affiliate of Grantor, any constituent party of Grantor or any affiliate of any
constituent party, except upon terms and conditions that are intrinsically fair,
commercially reasonable and substantially similar to those that would be
available on an arms-length basis with unaffiliated third parties.

 



55

 

 

 

(D) Each of Grantor and its general partner or managing member, as applicable,
has not incurred and will not incur any indebtedness, secured or unsecured,
direct or indirect, absolute or contingent (including guaranteeing any
obligation), other than (1) the Obligations and (2) trade and operational debt
incurred in the ordinary course of business with trade creditors in amounts as
are normal and reasonable under the circumstances provided that such debt is
paid within sixty (60) days of the date it is incurred. No indebtedness other
than the Obligations may be secured (subordinate or pari passu) by the Secured
Property.

 

(E) Each of Grantor and its general partner or managing member, as applicable,
has not made and will not make any loans or advances to any third party
(including any affiliate, constituent party or any affiliate of any constituent
party), and have not and will not acquire obligations or securities of its
affiliates or any constituent party.

 

(F) Each of Grantor and its general partner or managing member, as applicable,
has been, is and intends to remain solvent and each of Grantor and its general
partner or managing member, as applicable, have and will pay its own debts and
liabilities from its assets (to the extent of such funds and assets), as the
same shall become due.

 

(G) Each of Grantor and its general partner or managing member, as applicable,
has done or caused to be done and will do or cause to be done all things
necessary to observe organizational formalities and preserve its existence, and
each of Grantor and its general partner or managing member, as applicable, has
not and will not, nor has Grantor or its general partner or managing member, as
applicable, permitted nor will Grantor or its general partner or managing
member, as applicable, permit any of its constituent parties, to amend, modify
or otherwise change the partnership certificate, partnership agreement, articles
of incorporation, bylaws, articles of organization, operating agreement, trust
agreement or other organizational document of Grantor, its general partner or
managing member, as applicable, or such constituent party in a manner which
would result in a breach of any of the representations, warranties or covenants
set forth in this Section 5.20 or in a manner that would otherwise adversely
affect Grantor’s and its general partner’s or managing member’s, as applicable,
single purpose status.

 

(H) Each of Grantor and its general partner or managing member, as applicable,
has and will maintain all of its books, records, financial statements and bank
accounts separate from those of its affiliates, any constituent party and any
other Person; provided, however, Grantor or its general partner or managing
member, as applicable, may include its financial statements as part of a
consolidated financial statement if (i) such statements contain a notation that
makes clear that Grantor or its general partner or managing member, as
applicable is a separate entity and that the assets and credit of Grantor or its
general partner or managing member, as applicable, are not available to satisfy
liabilities of any other Person and that the assets and credit of such other
Person are not available to satisfy liabilities of Grantor or its general
partner or managing member, as applicable; each of Grantor and its general
partner or managing member, as applicable, has and will file its own tax returns
as required by applicable state and federal law; each of Grantor and its general
partner or managing member, as applicable, has maintained and shall maintain its
books, records, resolutions and agreements as official records.

 



56

 

 

 

(I) Each of Grantor and its general partner or managing member, as applicable,
has been and will be, and at all times has and will hold itself out to the
public as, a legal entity separate and distinct from any other entity (including
any affiliate of Grantor or its general partner or managing member, as
applicable, any constituent party of Grantor or its general partner or managing
member, as applicable, or any affiliate of any constituent party), has corrected
and will correct any known misunderstanding regarding its status as a separate
entity, has conducted and will conduct business in its own name, has not
identified and shall not identify itself or any of its affiliates as a division
or part of the other and has maintained and shall maintain and utilize separate
stationery, invoices and checks.

 

(J) Each of Grantor and its general partner or managing member, as applicable,
has not assumed or guaranteed and will not assume or guaranty the debts of any
other Person, has not held and will not hold itself out to be responsible for
the debts of any other Person, and has not and will not otherwise pledge its
assets for the benefit of any other Person or hold out its credit as being
available to satisfy the obligations of any other Person.

 

(K) Each of Grantor and its general partner or managing member, as applicable,
has maintained and intends to maintain adequate capital as reasonably determined
by Grantor for the normal obligations reasonably foreseeable in a business of
its size and character and in light of its contemplated business operations.

 

(L) Neither Grantor nor its general partner, or nor its managing member, as
applicable, nor any of their respective constituent parties has caused or will
cause or permit the dissolution, winding up, liquidation, consolidation or
merger in whole or in part, of Grantor or its general partner or managing
member, as applicable; and neither Grantor nor its general partner, nor its
managing member, as applicable, nor any of their respective constituent parties
has disposed or will dispose of all or substantially all of the assets of
Grantor or its general partner or managing member, as applicable, and has not
changed and will not change Grantor’s or its general partner’s or managing
member’s, as applicable, legal structure.

 

(M) Each of Grantor and its general partner or managing member, as applicable,
has not commingled and will not commingle the funds and other assets of Grantor
or its general partner or managing member, as applicable, with those of any
affiliate or constituent party or any other Person.

 

(N) Each of Grantor and its general partner or managing member, as applicable,
have maintained and will maintain its assets in such a manner that it will not
be costly or difficult to segregate, ascertain or identify its individual assets
from those of any affiliate or constituent party, or any other Person.

 

(O) Each of Grantor and its general partner or managing member, as applicable,
does not and will not hold itself out to be responsible for the debts or
obligations of any other Person.

 

(P) Each of Grantor and its general partner or managing member, as applicable,
does and shall continue to (i) allocate fairly and reasonably any overhead and
expense for office space shared with any affiliated Person, (ii) pay any
liabilities, including salaries of its employees, out of its own funds and not
from funds of any affiliated Person and/or (iii) maintain a sufficient number of
employees (which may be zero) in light of its contemplated business operations.

 



57

 

 

 

(Q) Each of Grantor and its general partner or managing member, as applicable
shall not, without the prior unanimous consent of all of Grantor’s and its
general partner’s or managing member’s, as applicable, (i) members and managers
(in the event that Grantor, or its general partner or managing member, as
applicable is a limited liability company), (ii) partners (in the event that
Grantor or its general partner or managing member, as applicable, is a general
partnership), (iii) general partner (in the event that Grantor or its general
partner or managing member, as applicable, is a limited partnership) or (iv)
shareholders or board of directors (in the event that Grantor or its general
partner or managing member, as applicable, is a corporation) and of the
Independent Director (as defined below) or Independent Manager (as defined
below), as applicable, institute proceedings to be adjudicated bankrupt or
insolvent, or consent to the institution of such proceedings against it, or file
a petition seeking, or consent to, reorganization or relief, under any chapter
of the Bankruptcy Code (Title 11 of the United States Code), as amended, or any
other bankruptcy or similar laws, or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator or similar official of it or of a
substantial part of its assets or property, or make an assignment for the
benefit of creditors, or admit in writing its inability to pay its debts
generally as they become due, or take any action in furtherance of any of the
foregoing. Without limiting the foregoing and notwithstanding any other
provision of this Mortgage or of any of the organizational documents of Grantor
or any provision of law that otherwise so empowers the Grantor, so long as any
Obligations are outstanding, Grantor shall not be authorized or empowered to,
nor shall Grantor, without the prior unanimous written consent of the
Independent Manager and/or Independent Director, as the case may be, institute
proceedings to have Grantor adjudicated bankrupt or insolvent, or consent to the
institution of bankruptcy or insolvency proceedings against Grantor or file a
voluntary petition seeking, or consent to, reorganization or relief with respect
to Grantor under any applicable federal or state law relating to bankruptcy, or
seek or consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of Grantor or a substantial part of its
property, or make any assignment for the benefit of creditors of Grantor, or
admit in writing Grantor’s inability to pay its debts generally as they become
due, or to the fullest extent permitted by law, to take any action in
furtherance of any such action. To the fullest extent permitted by law, for so
long as any Obligations are outstanding, Grantor shall not be authorized or
empowered, nor shall Grantor consolidate, merge, dissolve, liquidate or sell all
or substantially all of Grantor’s assets (other than such sales, if any, as are
permitted hereunder).

 

(R) Each of Grantor and its general partner or managing member, as applicable,
shall not violate or cause to be violated the assumptions made with respect to
Grantor and its general partner or managing member, as applicable, and their
respective direct or indirect constituent entities in any opinion letter
pertaining to substantive consolidation delivered to Mortgagee in connection
with the Loan, if any.

 

(S) Within forty-five (45) days after the end of each fiscal quarter of Grantor,
Grantor shall deliver to Mortgagee a certification executed by an officer of
Grantor certifying to Mortgagee that, as of such date, Grantor and its general
partner or managing member, as applicable, complies with the provisions of
Section 5.20 of this Mortgage.

 



58

 

 

 

(T) Each of Grantor and its general partner(s) or managing member(s), as
applicable, shall be formed in Delaware; and at all times, Grantor’s and its
general partner(s)’ or managing member’s, as applicable, limited liability
company agreement, limited partnership agreement or articles or incorporation,
as applicable, shall contain the provisions set forth in Section 5.20(A)-(U) of
this Mortgage or as otherwise approved in writing by Mortgagee. So long as any
Obligations are outstanding, none of such instruments shall be amended, altered
or changed without the prior written consent of Mortgagee.

 





(U) In the event that Grantor is a limited liability company, Grantor shall at
all times cause there to be (i) at least one duly appointed manager (an
“Independent Manager”) of Grantor, and (ii) at least one springing non-economic
member that will become a member of Grantor upon the dissolution or withdrawal
or similar event as to the sole remaining member of Grantor and that will
satisfy the requirements of Delaware law such that the dissolution or withdrawal
or similar event as to the sole remaining member of Grantor will not cause the
dissolution of Grantor (the “Springing Member”). In the event that Grantor is a
corporation, Grantor shall at all times cause there to be at least one duly
appointed director (an “Independent Director”) of Grantor. In the event that
Grantor is a partnership, in the case of a limited partnership, Grantor shall
have as its only general partner (and in the case of a general partnership,
Grantor shall have as each of its general partners), a limited liability company
or corporation that complies with the provisions of Sections 5.20(A)-(U) of this
Mortgage. The Independent Manager or Independent Director, as applicable, shall
be satisfactory to Mortgagee, and must be a natural person employed by, or an
entity owned and controlled by a nationally recognized corporate service
provider and shall not at the time of initial appointment, nor at any time
during the preceding five (5) years have been: (1) a stockholder, director,
officer, employee, partner, attorney or counsel of Grantor, or any affiliate of
Grantor; (2) a customer, supplier or other person who derives more than ten
percent (10%) of its purchases or revenues from its activities with Grantor or
any affiliate of Grantor; (3) a Person or other entity controlling or under
common control with any such stockholder, partner, customer, supplier or other
Person; or (4) a member of the immediate family of any such stockholder,
director, officer, employee, partner, customer, supplier or other Person. As
used in this paragraph, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of management,
policies or activities of a Person or entity, whether through ownership of
voting securities, by contract or otherwise. The Independent Manager’s,
Springing Member’s and/or Independent Director’s vote shall be required only for
Material Actions (as defined below) and those matters specifically requiring its
vote in Grantor’s organizational documents, all as approved by Mortgagee. As
used herein, “Material Actions” shall mean (a) any proposed insolvency or
bankruptcy proceeding of Grantor, (b) any dissolution or liquidation of Grantor,
and (c) any amendment or modification of any provision of Grantor’s
organizational documents relating to company purpose or Grantor’s
bankruptcy-remote status. The affirmative vote or written consent of the
Independent Manager, Springing Member or Independent Director, as applicable,
shall be required for the Grantor to approve or take any Material Action. No
termination or change of the Independent Manager, Springing Member or
Independent Director, as applicable, shall be made without giving Mortgagee at
least five (5) Business Days prior

 



59

 

 

 

written notice, which notice shall include a copy of a resume for such proposed
replacement Independent Manager, Springing Member or Independent Director, as
applicable, that reflects that such individual meets the requirements contained
herein; provided further, that Mortgagee shall have the right to object to the
appointment of said replacement and in the event of such objection, the proposed
replacement shall not be admitted. Notwithstanding the foregoing, any current
Independent Manager, Springing Member or Independent Director, as applicable,
that receives notice of the termination of its duties shall provide a copy of
said notice to Mortgagee within five (5) days of receipt thereof. To the fullest
extent permitted by applicable law, and notwithstanding any duty otherwise
existing at law or in equity, the Independent Manager, Springing Member or
Independent Director, as applicable, shall consider only the interests of
Grantor (including its creditors) and the members, partners or shareholders of
Grantor, as applicable (“Constituent Owners”), in acting or otherwise voting on
any Material Actions or matters provided for in Grantor’s organizational
documents (which such fiduciary duties to the Constituent Owners and Grantor
(including its creditors), in each case, shall be deemed to apply solely to the
extent of their respective economic interests in such entity, exclusive of (x)
all other interests (including, without limitation, all other interests of the
Constituent Owners), (y) the interests of other affiliates of the Constituent
Owners or of Grantor, as applicable, and (z) the interests of any group of
affiliates of which the Constituent Owners or Grantor, as applicable, is a
part)). Regardless of the solvency of Grantor, the Independent Manager,
Springing Member or Independent Director, as applicable, shall owe duties to
protect creditors in the enforcement of their contractual rights, including all
remedies. Other than as provided above, the Independent Manager, Springing
Member or Independent Director, as applicable, shall not have any fiduciary
duties to any Constituent Owners, any directors or managers of Grantor, as
applicable, or any other Person, provided, however, that the foregoing shall not
eliminate the implied contractual covenant of good faith and fair dealing under
applicable law. To the fullest extent permitted by applicable law, an
Independent Manager, Springing Member or Independent Director shall not be
liable to Grantor, any Constituent Owner or any other person for breach of
contract or breach of duties (including fiduciary duties), unless such
Independent Manager, Springing Member or Independent Director acted in bad faith
or engaged in willful misconduct. All other matters as to the Independent
Manager, Springing Member and/or Independent Director shall be set forth in the
organizational documents of Grantor and shall be satisfactory to Mortgagee.

 



ARTICLE VI



SPECIAL STATE PROVISIONS

 

The provisions of this Article VI are an integral part of this Mortgage. In the
event of any inconsistencies between the terms and conditions of this Article VI
and the other provisions of this Mortgage, the terms and conditions of Article
VI shall be controlling.

 

6.01 Maturity Date. The Maturity Date of the Note, unless renewed or extended,
is September 10, 2023.

 



60

 

 

 

6.02 Attorneys’ Fees . In case the Note or this Mortgage or any other Loan
Instrument should be placed in the hands of an attorney at law for collection or
enforcement, Grantor agrees to pay all costs of collection or enforcement
including reasonable attorneys’ fees. Notwithstanding anything herein or in any
other Loan Instrument to the contrary, whenever the term “reasonable attorneys’
fees” or other similar phrase is used it shall mean attorney and paralegal fees
actually incurred (based on the actual number of hours worked by legal counsel
and paralegals multiplied by the usual and customary hourly rate then in
effect), notwithstanding any statutory presumption to the contrary. The
foregoing provision shall not be deemed to limit the obligation to pay
out-of-pocket expenses and costs as provided in the Loan Instruments.

 

6.03 Interest Before and After Judgment . Following an Event of Default, the
Obligations evidenced by the Note, the other Obligations, all accrued and unpaid
interest thereon and all other sums evidenced and/or secured by the Loan
Instruments shall bear interest at the Increased Rate both before and after any
judgment on the Obligations.

 

6.04 Foreclosure . Upon the occurrence of an Event of Default, it shall be
lawful for the Mortgagee and the Mortgagee is hereby authorized and empowered to
foreclose this Mortgage under court action, and to cause to have sold the
Secured Property, as an entirety or in separate lots or parcels, without regard
to principals of marshalling, at public auction for cash, after having first
complied with all applicable requirements of South Carolina law with respect to
the foreclosure of mortgages. Upon any foreclosure sale, the Mortgagee may bid
for and purchase the Secured Property, and upon compliance with the terms of
sale, may hold, retain and possess and dispose of the Secured Property in its
own absolute right in fee simple and without further accountability. Any
foreclosure sale may at the Mortgagee's sole option either include or exclude
any portion of the Secured Property which is subject to the Uniform Commercial
Code (which portion, if excluded, shall be subject to such other rights and
remedies as are set forth herein) with any such sale(s) to be under the judgment
or decree of a Court of competent jurisdiction. The Mortgagee shall further, at
its option, be authorized to foreclose this Mortgage subject to the rights of
any tenants of the Secured Property, and the failure to name any such tenants as
parties defendant to any such foreclosure proceedings and to foreclose their
rights will not be, nor asserted by the Grantor or any other persons to be, a
defense to any proceedings instituted by the Mortgagee to collect the sums
secured hereby. In the event of a sale of the Secured Property or any part
thereof, the proceeds of sale shall be applied in the following order of
priority except as otherwise required by applicable South Carolina law: (i) to
the payment of all costs and expenses for and in connection with the effecting
of such sale and all proceedings for such sale; (ii) to the reimbursement of
Mortgagee for all sums expended or incurred by the Mortgagee under the terms of
this Mortgage or to establish, preserve or enforce this Mortgage or to collect
or enforce the Obligations secured hereby (including, without limitation,
reasonable attorneys’ fees as provided herein or in any instruments evidencing
the Obligations secured hereby); (iii) to the payment of the Obligations secured
hereby and interest thereon and all other indebtedness hereby secured; and (iv)
the balance, if any, shall be paid to the parties lawfully entitled thereto. The
Mortgagee shall have the right to credit the amount of its bid, should it be the
successful bidder on the Secured Property or any portion thereof, upon the
unpaid outstanding amount of the Obligations secured hereby in lieu of a cash
payment therefor.

 



61

 

 

 

Grantor, by execution hereof, agrees that any foreclosure action or proceeding
which Mortgagee may initiate with respect to this Mortgage shall, at Mortgagee’s
sole option, be brought in and subject to the jurisdiction of any state or
federal court of competent jurisdiction of the State of South Carolina, to which
jurisdiction Grantor, by execution hereof, hereby irrevocably consents. Grantor
irrevocably waives any objection, including without limitation any objection to
the laying of venue based on the grounds of forum non conveniens, which Grantor
may now or hereafter have to the bringing of any such foreclosure action or
proceeding in such jurisdiction. Nothing herein shall affect the right of
Mortgagee to serve process in any manner permitted by law nor shall limit the
right of Mortgagee to bring proceedings against another party to any of the Loan
Instruments in the courts of any other jurisdiction.

 

6.05 Environmental Laws . The listing of Environmental Laws in Paragraph (b) of
the definition of “Hazardous Materials” of this Mortgage, is amended to also
include the following State laws: The South Carolina Pollution Control Act (S.
C. Code Ann. §§ 48-1-10, et seq.), the South Carolina Hazardous Waste Management
Act (S. C. Code Ann. §§ 44-56-10, et seq.), and all other state and local
environmental laws and regulations promulgated pursuant to said laws, all as
amended from time to time and those substances regulated or defined as
“hazardous substances” or “hazardous wastes” under any other applicable local
and/or State statute and in any other regulations promulgated pursuant to such
laws including, without limitation, any toxic or hazardous waste, material or
substance or oil or pesticide listed in, covered by, or regulated pursuant to
any State Statutes, as the same may be amended from time to time.

 

6.06 Notice of Acceleration . ALL NOTICE OF THE EXERCISE OF THE OPTION BY
MORTGAGEE TO ACCELERATE THE OBLIGATIONS UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT IS EXPRESSLY WAIVED, EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY SET FORTH
HEREIN.

 

6.07 Future Advances. Pursuant to the provisions of Section 29-3-50 et seq. of
the Code of Laws of South Carolina, 1976, as amended, the lien of this Mortgage
may secure future advances and readvances that may be made to Grantor by
Mortgagee evidenced by the Note, or any other promissory notes, and all renewals
or extensions of the Note or any other promissory notes, the maximum amount of
all indebtedness outstanding at any one time secured hereby not to exceed twice
the face amount of the Note, plus interest thereon, all charges and expenses of
collection incurred by Mortgagee, including court costs, and reasonable
attorneys' fees and any other sums advanced by Mortgagee under this Mortgage to
protect the Mortgagee's interest in the Secured Property. In addition, this
Mortgage may secure interest which is deferred, accrued or capitalized, as
provided in the aforesaid Statute.

 

6.08 Mortgage as Financing Statement. As to those items of personal property
which are or are to become affixed to the Secured Property and/or the
Improvements, and all products and proceeds thereof, this Mortgage is and shall
be effective as a Financing Statement filed as a fixture filing as and from the
date of its recordation in the real estate records of the county in which the
real property is situated in accordance with the provisions of Section
36-9-502(c) of the South Carolina Code of Laws, 1976, as amended. The name of
the record owner of the real property and improvements is the Grantor identified
on the first page of this Mortgage. The name and address of the Grantor, as
debtor, is set forth in Section 5.07 of this Mortgage. The name and address of
Mortgagee, as secured party, and from whom information concerning the security
interest created herein may be obtained, is set forth in Section 5.07 of this
Mortgage. The provisions set forth in the Granting Clauses of this Mortgage
describe the types and items of the personal property affixed or to be affixed
to the Secured Property and the Improvements. The fixtures are related to the
real estate described in Exhibit A attached hereto and incorporated herein by
reference. The Grantor is a limited liability company organized under the laws
of the State of Delaware. The organizational identification number of the
Grantor, as debtor, is 5323445. This Mortgage shall remain in effect as a
fixture filing until this Mortgage is released or satisfied of record.

 



62

 

 

 

6.09 Security Agreement. This Mortgage is both a real property Mortgage and a
“security agreement” within the meaning of the Uniform Commercial Code of the
State. The Secured Property includes both real and personal property and all
other rights and interests, whether tangible or intangible in nature, of Grantor
in the Secured Property. Grantor, by executing and delivering this Mortgage
grants to Mortgagee (to the extent provided herein), as security for the
Obligations, a security interest in the Secured Property to the full extent that
the Secured Property may be subject to the Uniform Commercial Code. If an Event
of Default shall occur, Mortgagee, in addition to any other rights and remedies
which it may have, shall have and may exercise immediately and without demand,
any and all rights and remedies granted to a secured party upon default under
the Uniform Commercial Code, including, without limiting the generality of the
foregoing, the right to sell the Personal Property at public or private sale,
the right to take possession of the Personal Property or any part thereof, and
to take such other measures as Mortgagee may deem necessary for the care,
protection and preservation of the Personal Property. Upon request or demand of
Mortgagee, Grantor shall at its expense assemble the Personal Property and make
it available to Mortgagee at a convenient place acceptable to Mortgagee. Grantor
shall pay to Mortgagee on demand any and all expenses, including legal expenses
and attorneys’ fees and disbursements, incurred or paid by Mortgagee in
protecting its interest in the Personal Property and in enforcing its rights
hereunder with respect to the Personal Property. Pursuant to applicable South
Carolina law, any notice of sale, disposition or other intended action by
Mortgagee with respect to the Personal Property sent to Grantor in accordance
with the provisions hereof at least ten (10) days prior to such sale,
disposition or action shall constitute reasonable notice to Grantor. The
proceeds of any disposition of the Personal Property, or any part thereof, may
be applied by Mortgagee to the payment of the Obligations in such priority and
proportions as Mortgagee in its discretion shall deem proper.

 

6.10 Instrument Under Seal. This Mortgage is intended to be and shall be
construed as an instrument under seal.

 

[Signature Page Follows]

 

63

 

 

[Signature Page - Mortgage]

 

Waiver of Appraisal Rights. The laws of South Carolina provide that in any real
estate foreclosure proceeding a defendant against whom a personal judgment is
taken or asked may within thirty days after the sale of the Secured Property
apply to the court for an order of appraisal. The statutory appraisal value as
approved by the court would be substituted for the high bid and may decrease the
amount of any deficiency owing in connection with the transaction. Pursuant to
Section 29-3-680 of the South Carolina Code of Laws, 1976, as amended, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE SECURED PROPERTY.

 

IN WITNESS WHEREOF, Grantor has executed this Mortgage under seal as of the date
first above written.

 



      GRANTOR               TS TALISON ROW, LLC,       a Delaware limited
liability company (SEAL)                 By: Trade Street Operating Partnership,
LP, a Delaware  Signed, sealed and     liability partnership, its Sole Member   
(SEAL) delivered in the presence of:             By: Trade Street OP GP, LLC, a
Delaware limited         liability company, its general partner   (SEAL) /s/
Vanette Lugo           Witness     By: Trade Street Residential, Inc., a
Maryland Print Name: Vanette Lugo     corporation, its sole member    (SEAL)    
            /s/ Greg Baumann     By: /s/ Bert Lopez (SEAL) Witness       Name:
Bert Lopez   Print Name: Greg Baumann     Title: COO/CFO                





 



STATE OF FLORDA )     ) ACKNOWLEDGMENT COUNTY OF MIAMI DADE )  



 





I, Vanette Lugo, a Notary Public in and for the County and State aforesaid,
certify that Bert Lopez personally appeared before me this day and acknowledged
the execution of the foregoing instrument by him/her as COO/CFO of Trade Street
Residential, Inc., a Maryland corporation, sole member of Trade Street OP GP,
LLC, a Delaware limited liability company, general partner of Trade Street
Operating Partnership, LP, a Delaware limited partnership, acting as sole member
of and for and on behalf of TS TALISON ROW, LLC, a Delaware limited liability
company.

 

WITNESS my hand and official stamp or seal this 21st day of August, 2013.

 



        /s/ Vanette Lugo       Notary Public for Florida
My Commission Expires: 07/02/15
[Notarial Seal]  

 

64

 

EXHIBIT A

 

Property Description

 

All that certain piece, parcel or tract of land, situate, lying and being in
Parcel L, Daniel Island, City of Charleston, Berkeley County, South Carolina,
being identified as "Tract L-3, Daniel Island Company, Inc., A portion of TMS
No. 275-00-00-181, 10.283 Acres," on a plat entitled, "PLAT SHOWING THE
ABANDONMENT OF A PORTION OF SEVEN FARMS DRIVE R/W (0.195 ACRES) TO FORM NEW
TRACT L (27.7± ACRES) AND SHOWING THE SUBSEQUENT SUBDIVISION OF NEW TRACT L
(27.7± ACRES) TO FORM TRACT L-3 (10.283 ACRES) AND RESIDUAL NEW TRACT L (17.4±
ACRES) AND SHOWING THE ABANDONMENT OF VARIOUS EASEMENTS PROPERTY OF DANIEL
ISLAND COMPANY, INC. LOCATED ON DANIEL ISLAND, CITY OF CHARLESTON BERKELEY
COUNTY SOUTH CAROLINA," by Richard D. Lacey, SCRLS No. 16120 of HLA Inc, dated
June 9, 2011, revised September 8, 2011 and recorded in the Register of Deeds
Office for Berkeley County in Plat Cabinet O at Page 370P on September 29, 2011
(the "Plat"), having such measurements, metes, buttings and boundings as set
forth on the Plat which is incorporated herein by reference.

 

LESS AND EXCEPT 0.454 acres being a portion of Parkline Avenue a 59’
Right-of-Way as shown on a plat entitled, “PLAT SHOWING THE SUBDIVISION OF TMS
NO. 275-00-00-179, TMS NO. 275-00-00-181 AND TMS NO. 275-00-00-245 TO FORM
PARKLINE AVENUE A 59’ RIGHT-OF-WAY (0.970 ACRES), TALISON PARK LANE A 41’
RIGHT-OF-WAY (0.399 ACRES) AND TRACT L-4 (PARK SITE) CONTAINING 0.474 ACRES AND
SHOWING A NEW VARIABLE WIDTH DRAINAGE EASEMENT PREPARED FOR DANIEL ISLAND
COMPANY, INC. LOCATED ON DANIEL ISLAND, CITY OF CHARLESTON BERKELEY COUNTY SOUTH
CAROLINA,” by HLA Inc. Engineering & Land Surveying, dated January 5, 2012,
revised March 25, 2013 and recorded in the Register of Deeds Office for Berkeley
County in Plat Cabinet R at Page 9P.

 

TOGETHER WITH any and all appurtenant rights and easements as described in
Declaration of Covenants, Conditions and Restrictions for Daniel Island Town
Center Zone recorded in Book 1587, page 220, and all amendments and supplements
thereto, including Supplement recorded in Book 9119, page 67, of record with the
Register of Deeds of Berkeley County, South Carolina.

 

TOGETHER WITH any and all appurtenant rights and easements as described in
Declaration of Covenants, Conditions and Restrictions for Daniel Island Town
Center Shared Parking Facilities recorded in Book 1723, page 278, and all
amendments and supplements thereto, including Supplement recorded in Book 9119,
page 67, of record with the Register of Deeds of Berkeley County, South
Carolina.

 

TOGETHER WITH any and all appurtenant rights and easements as described in
Development Agreement recorded in Book 681, page 300, and all amendments and
supplements thereto, of record with the Register of Deeds of Berkeley County,
South Carolina.

 

TOGETHER WITH any and all appurtenant rights and easements as described in
Amended and Restated Grant of Easement and Intersection Agreement recorded in
Book 1093, page 18, of record with the Register of Deeds of Berkeley County,
South Carolina.

 

TOGETHER WITH any and all appurtenant rights and easements as described in
Second Amended and Restated Declaration of Easements and Covenant to Share Costs
for Daniel Island recorded in Book 4472, page 17, and all amendments and
supplements thereto, of record with the Register of Deeds of Berkeley County,
South Carolina.

 



 

 

 

 

TOGETHER WITH any and all appurtenant rights and easements as described in
Easement Agreement recorded in Book 9119, page 75, and thereafter re-recorded in
Book 9172, page 269, of record with the Register of Deeds of Berkeley County,
South Carolina.

 

The above described property also being more particularly described by metes and
bounds as follows:

 

All that certain piece, parcel or tract of land, lying on the northwesterly
right-of-way of Seven Farms Drive, and being more fully shown on a drawing
entitled “ALTA/ACSM Land Title Survey Showing Tract L-3, TMS No. 275-00-00-245
containing 9.830 acres, prepared for TS Talison Row LLC” and having the
following metes and bounds to wit:

 

Beginning at a point on the northwesterly right-of-way of Seven Farms Drive,
said point approximately 3,554’ southwest of the right-of-way of Daniel Island
Drive said point being the point of beginning, thence turning and running along
the northwesterly right-of-way of Seven Farms Drive S 41° 29’ 23” W, a distance
of 60.38’ to a point, continue clockwise along a curve having a radius of
195.00’, an arc length of 76.83’, and a chord bearing S 52° 43’ 29” W – 76.33’
to a point, continue S 64° 02’ 35” W, a distance of 38.67’ to a point, continue
S 64° 02’ 35” W, a distance of 56.79’ to a point, continue clockwise along a
curve having a radius of 195.00’, an arc length of 40.20’ and a chord bearing S
69° 56’ 58” W – 40.13’ to a point, continue S 75° 51’ 21” W, a distance of
50.67’ to a point, continue counterclockwise along a curve having a radius of
255.00’, and arc length of 20.58’ and a chord bearing S 73° 32’ 39” W – 20.57’
to a point, continue counterclockwise along a curve having a radius of 255.00’,
an arc length of 84.99’, and a chord bearing S 61° 41’ 01” W – 84.60’ to a
point, continue counterclockwise along a curve having a radius of 255.00’, an
arc length of 116.54’, and a chord bearing S 39° 02’ 33” W – 115.53’ to a point,
continue S 25° 56’ 59” W, a distance of 38.26’ to a point, thence turning and
running along the Lands of Daniel Island Town Association, Inc.,
counterclockwise along a curve having a radius of 35.00’, an arc length of
11.72’, and a chord bearing N 16° 45’ 15” E – 11.67’ to a point, continue S 44°
41’ 55” W, a distance of 16.74’ to a point, continue S 25° 57’ 29” W, a distance
of 59.74’ to a point continue S 44° 13’ 59” W, a distance of 75.59’ to a point,
continue N 80° 52’ 03” W, a distance of 7.75’ to a point continue N 48° 00’ 55”
W, a distance of 85.44’ to a point, continue N 30° 07’ 33” W, a distance of
34.83’ to a point, continue N 18° 40’ 00” W, a distance of 38.00’ to a point,
continue N 36° 17’ 00” W, a distance of 32.13’ to a point, continue N 38° 56’
55” W, a distance of 582.08’ to a point, thence turning and running along the
Lands of Daniel Island Company, Inc., N 38° 57’ 00” W, a distance of 34.89’ to a
to a point, continue N 51° 11’ 20” E, a distance of 131.34’ to a point, continue
N 36° 18’ 07” E, a distance of 216.36’ to a point, continue S 62° 46’ 20” E, a
distance of 241.30’ to a point, said point being on the northwesterly
right-of-way of Parkline Avenue, continue along the right-of-way of Parkline
Avenue S 30° 40’ 24” W, a distance of 19.43’ to a point, continue S 61° 51’ 41”
E, a distance of 265.98’ to a point, continue counterclockwise along a curve
having a radius of 149.00’, an arc length of 39.03’, and a chord bearing S 69°
21’ 56” E – 38.92’ to a point, continue S 76° 52’ 11” E, a distance of 208.93’
to a point, continue clockwise along a curve having a radius of 66.22’, an arc
length of 32.65’, and a chord bearing S 62° 44’ 45” E – 32.32’ to a point,
continue S 48° 37’ 19” E, a distance of 149.96’ to a point, continue clockwise
along a curve having a radius of 15.00’, an arc length of 23.59’, and a chord
bearing S 03° 34’ 02” E – 21.23’ to a point, said point being on the
northwesterly right-of-way of Seven Farms Drive and being the point of
beginning, containing 9.830 acres more or less.

 

 

TMS No. 275-00-00-245

 

Derivation: Being the same premises conveyed to the Grantor by Deed of Talison
Row Associates, LP to Grantor dated _________________, 2013 and recorded in the
Register of Deeds for Berkeley County, SC in Deed Book ________, Page _________.

 



 

